

THE INDEBTEDNESS EVIDENCED OR SECURED BY THIS INSTRUMENT IS SUBORDINATED TO THE
PRIOR PAYMENT IN FULL OF THE SENIOR OBLIGATIONS (AS DEFINED IN THE AMENDED AND
RESTATED INTERCREDITOR AND SUBORDINATION AGREEMENT HEREINAFTER REFERRED TO)
PURSUANT TO, AND TO THE EXTENT PROVIDED IN, THE AMENDED AND RESTATED
INTERCREDITOR AND SUBORDINATION AGREEMENT, DATED AS OF JANUARY 28, 2008 (AS
AMENDED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE "SUBORDINATION AGREEMENT"),
MADE BY THE SUBORDINATED CREDITORS AND OBLIGORS REFERRED TO THEREIN IN FAVOR OF
WELLS FARGO RETAIL FINANCE II, LLC, AS AGENT, ALL AS REFERRED TO IN SUCH
SUBORDINATION AGREEMENT.  BY ITS ACCEPTANCE OF THIS AMENDMENT, THE HOLDER HEREOF
AGREES TO BE BOUND BY THE PROVISIONS OF SUCH INTERCREDITOR AGREEMENT TO THE SAME
EXTENT THAT THE PARTIES (AS DEFINED THEREIN) ARE BOUND.


AMENDMENT NO. 3 (this "Amendment"), dated as of January 28, 2008 to the Tranche
A/B and Tranche C Term Loan Agreement, dated as of June 30, 2005, as amended by
Amendment No. 1, dated July 20, 2005 and Amendment No. 2, dated November 23,
2005 (as so amended and restated from time to time, the "Term Loan Agreement"),
by and among Frederick's of Hollywood Group Inc., a New York corporation
("Group"), Frederick's of Hollywood, Inc., a Delaware corporation ("Borrower"),
FOH Holdings, Inc., a Delaware corporation ("Holdings"), Frederick's of
Hollywood Stores, Inc., a Nevada corporation ("Stores"), Fredericks.com, Inc., a
Nevada corporation ("Internet"), Hollywood Mail Order, LLC, a Nevada limited
liability company ("Mail Order", and, collectively with the Borrower, Holdings,
Stores and Internet, the "Existing Credit Parties"), the lending institutions
listed in Annex I as Tranche A/B lenders (each a "Tranche A/B Lender" and
collectively, the "Tranche A/B Lenders"), the lending institutions listed on
Annex II as Tranche C lenders (each a "Tranche C Lender" and collectively, the
"Tranche C Lenders"; the Tranche A/B Lenders and Tranche C Lenders each being a
"Lender" and collectively, the "Lenders"), and Fursa Alternative Strategies LLC,
as agent and collateral agent for the Lenders (in such capacities, the "Agent").


RECITALS
 
A.           The Existing Credit Parties and Wells Fargo Retail Finance II, LLC
(the "Revolving Credit Agent") entered into a Financing Agreement, dated as of
January 7, 2003 (as heretofore amended, the “Existing Financing Agreement”),
pursuant to which the lenders party thereto agreed to make revolving credit
loans to, and arrange for the issuance of letters of credit for the account of,
certain of the Existing Credit Parties, and certain other Existing Credit
Parties guaranteed the payment of all obligations of the Existing Credit Parties
under, inter alia, the Existing Financing Agreement.

 
 

--------------------------------------------------------------------------------

 
 
B.           The Existing Credit Parties, Calyon (formerly known as Credit
Agricole Indosuez), as agent for the lenders, Indosuez Capital Funding IIA,
Limited, ML CLO XV Pilgrim America (Cayman), Ltd., Smoky River CDO, L.P., and
Fursa Master Rediscovered Opportunities Fund, L.P. (formerly known as Mellon HBV
Master Rediscovered Opportunities Fund, L.P.) (the preceding five entities,
collectively, the "Predecessor Subordinated Creditors"), entered into a Tranche
A, Tranche B and Tranche C Term Loan Agreement, dated as of January 7, 2003 (the
"Original Subordinated Loan Agreement"), pursuant to which the Predecessor
Subordinated Creditors made a term loan to Frederick's and converted certain
prepetition claims against Frederick's into term loans to Frederick's.
 
C.           The Existing Credit Parties, the Revolving Credit Agent and Calyon
(formerly known as Crédit Agricole Indosuez), as agent, entered into an
Intercreditor and Subordination Agreement, dated as of January 7, 2003 (as
heretofore amended, the "Existing Revolving Intercreditor Agreement"), pursuant
to which all indebtedness and other liabilities of the Existing Credit Parties
from time to time existing in favor of the Lenders have been subordinated to the
prior payment in full of all of the obligations of such Existing Credit Parties
from time to time existing under, inter alia, the Existing Financing Agreement,
and to all security interests and other liens securing such obligations.
 
D.           The Original Subordinated Loan Agreement was amended and restated
in its entirety as set forth in the Term Loan Agreement.
 
E.           On the date hereof the terms and provisions of the Existing
Financing Agreement shall be amended and restated (the "Restatement") in their
entirety as set forth in that certain Amended and Restated Financing Agreement,
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the "Financing Agreement"), by and among the
Revolving Credit Agent, the lenders from time to time party thereto (the
"Revolving Credit Lenders"), and the Existing Credit Parties and Group
(collectively, the "Credit Parties").
 
F.           By Assignment and Assumption Agreements dated March 3, 2005,
between the Predecessor Subordinated Creditors (excluding Fursa Master
Rediscovered Opportunities Fund, L.P.) and Fursa SPV LLC (formerly known as
Mellon HBV SPV LLC), Fursa SPV LLC acquired the rights and obligations of such
Predecessor Subordinated Creditors under the Original Subordinated Loan
Agreement.
 
G.           By Instrument of Resignation, Appointment and Acceptance, dated as
of March 24, 2005, Agent accepted appointment as agent and collateral agent
under the Original Subordinated Loan Agreement.
 
H.           Fursa SPV LLC assigned its rights and obligations under the Term
Loan Agreement to the Subordinated Creditors and the Subordinated Creditors
became bound by the terms and provisions of the Term Loan Agreement.

 
 

--------------------------------------------------------------------------------

 
 
I.           On the date hereof, (a) $7,500,000 of principal on the Tranche A/B
Term Loan shall be converted into the Preferred Equity Interests (as hereinafter
defined) and, (b) upon such conversion, all remaining principal and interest on
the Tranche A/B Term Loan payable to the Subordinated Creditors will be paid in
full, (c) the Tranche A/B Term Loan Commitment shall be terminated, and (d)
contemporaneously therewith the terms and provisions of the Term Loan Agreement
shall be amended to, among other things, reflect such conversion and extend the
maturity date of the Tranche C Term Loan payable to the Subordinated Creditors
pursuant to the Term Loan Agreement to July 28, 2012.
 
Accordingly, each of the Credit Parties, the Agent and the Lenders agrees as
follows:
 
1.           Definitions.
 
(a)           Section 1.1 of the Term Loan Agreement is hereby amended to add or
delete the following definitions or to amend and restate the following
definitions, as applicable:
 
"Capital Infusion" is deleted.
 
"Credit Parties" has the definition set forth in the recitals.
 
"Debt Conversion Agreement" means that certain Debt Conversion Agreement, dated
as of January 28, 2008, by and among the Tranche A/B Lenders, Holdings and
Group.
 
"Equity Incentive Plan" means Group’s 2000 Performance Equity Plan, the 1994
Incentive Stock Option Plan and the 1988 Nonqualified Stock Option Plan.
 
"Existing Credit Parties" has the definition set forth in the recitals.
 
"Existing Financing Agreement" has the definition set forth in the recitals.
 
"Existing Revolving Intercreditor Agreement" has the definition set forth in the
recitals.
 
"Final Tranche C Term Loan Maturity Date" means July 28, 2012.
 
"Financial Projections" means Group's forecasted balance sheets, profit and loss
statements and cash flow statements, as described in Section 6.7.
 
"Financing Agreement" has the definition set forth in the recitals.
 
"Fiscal Year" means the Fiscal Year of Group and its Consolidated Subsidiaries
which ends on the last Saturday of July.
 
"Group" has the definition set forth in the recitals.
 
"Internet" has the definition set forth in the recitals.
 
"Mail Order" has the definition set forth in the recitals.

 
 

--------------------------------------------------------------------------------

 
 
"Original Subordinated Loan Agreement" has the definition set forth in the
recitals.
 
"Permitted Holders" is deleted.
 
"Predecessor Subordinated Creditors" has the definition set forth in the
recitals.
 
"Preferred Equity Interests" means shares of Series A Preferred Stock of Group
issued to the Tranche A/B Lender pursuant to the Debt Conversion Agreement.
 
"Revolving Credit Agent" has the definition set forth in the recitals.
 
"Stores" has the definition set forth in the recitals.
 
"Subordination Agreement" means the Amended and Restated Intercreditor and
Subordination Agreement, dated as of January 28, 2008 (as amended or other
modified from time to time), made by the Agent and the Credit Parties in favor
of the Revolving Credit Agent.
 
"Term Loan Agreement" has the definition set forth in the recitals.
 
"Vested Options" is deleted.
 
(b)           Each of the following definitions in Section 1.1 of the Term Loan
Agreement is hereby amended by the addition of Group as a party to the document
referenced therein:
 
(i)           General Security Agreement;
 
(iii)         Guarantees;
 
(iii)         Intellectual Property Security Agreement; and
 
(iv)         Securities Pledge Agreement.
 
(c)           Each of the following definitions in Section 1.1 of the Term Loan
Agreement is hereby amended by the replacement of "Holdings" with "Group":
 
(i)           Common Stock;
 
(ii)          Executive Officer;
 
(iii)         Financing Proceeds;
 
(iv)         Leverage Ratio;
 
(v)          Senior Leverage Ratio; and
 
(vi)         Test Period.

 
 

--------------------------------------------------------------------------------

 
 
(d)           Capitalized terms, which are used herein but not defined herein,
shall have the meanings ascribed to them in the Term Loan Agreement.
 
2.           Amendments
 
(a)           Effective as of the Amendment Effective Date:
 
(i)           $7,500,000 of the Tranche A/B Term Loans has been converted into
Preferred Equity Interests as provided in the Debt Conversion Agreement;
 
(ii)          The remaining unpaid balance of the Tranche A/B Loans and all
accrued interest has been paid in full; and
 
(iii)         The Tranche A/B Term Loan Commitments have been terminated.
 
(b)           Section 2.14 of the Term Loan Agreement is hereby amended and
restated to read as follows:
 
"Total Loan Amounts.  The original amount of the (i) Total Loan Amounts is
$12,185,542.51, (ii) Total Tranche A/B Term Loan Commitments is $0, and (iii)
Total Tranche C Term Loan Amounts is $12,185,542.51, each as of January 28,
2008.
 
(c)           Section 3.1(c) of the Term Loan Agreement is hereby amended and
restated to read as follows:
 
"Subject to the provisions of the Revolving Credit Agreement and the Revolver
Intercreditor Agreement, the Tranche C Term Loans and all other amounts owed
hereunder with respect to the Tranche C Term Loans shall be paid in full no
later than the Final Tranche C Term Loan Maturity Date, and the final
installment payable by the Borrower in respect of the Tranche C Term Loans on
such date shall be in an amount sufficient to repay all amounts owing by the
Borrower under this Agreement with respect to the Tranche C Term Loans."
 
(d)           Section 3.3 of the Term Loan Agreement is hereby deleted.
 
(e)           Group hereby (i) agrees to all of the terms and provisions of the
Term Loan Agreement applicable to it as a "Credit Party" hereunder and (ii)
represents and warrants that the representations and warranties made by it as a
"Credit Party" thereunder are true and correct in all material respects on and
as of the date hereof (except to the extent that any such representations and
warranties expressly relate solely to an earlier date, in which case, such
representation sand warranties were true and correct in all material respects on
such earlier date).
 
(f)           Each of the following Sections of the Term Loan Agreement is
hereby amended by the replacement of "Holdings" with "Group":
 
(i)           Section 6.5;
 
(ii)          Section 6.16;

 
 

--------------------------------------------------------------------------------

 
 
(iii)        Section 7.1(b);
 
(iv)        Section 7.14;
 
(v)         Section 7.15;
 
(vi)        Section 8.11;
 
(vii)       Section 8.15; and
 
(viii)      Section 8.16.
 
(g)           Schedules 6.5, 6.6, 6.9, 6.15, 6.17, 6.18, 6.21 and 6.24 of the
Term Loan Agreement is hereby replaced by Schedules 6.5,6.6, 6.9, 6.15, 6.17,
6.18, 6.21 and 6.24 attached hereto.
 
(h)           Section 6.7 of the Term Loan Agreement is hereby deleted and
replaced by the following:
 
"(i)          Since December 18, 2006, no event or development has occurred that
has had or could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(ii)           Group has heretofore furnished to the Lenders the same schedules
of projected cash receipts, cash disbursements and monthly cash flows of Group
and its Consolidated Subsidiaries prepared on a monthly basis as Group provided
to the Revolving Credit Agent pursuant to the Restatement.  Such projections are
believed by Group at the time furnished to be reasonable, have been prepared on
a reasonable basis and in good faith by Group, and have been based on
assumptions believed by Group to be reasonable at the time made and upon the
best information then reasonably available to Group, and Group is not aware of
any facts or information that would lead it to believe that such projections, as
so updated, are incorrect or misleading in any material respect.
 
(iii)          Group has heretofore furnished to the Lenders the Financial
Projections which show the projected monthly balance sheets, income statements
and statements of cash flows of Group and its Consolidated Subsidiaries for such
periods as Group provided to the Revolving Credit Agent pursuant to the
Restatement.  Such projections, as so updated, are believed by Group at the time
furnished to be reasonable, have been prepared on a reasonable basis and in good
faith by Group, and have been based on assumptions believed by Group to be
reasonable at the time made and upon the best information then reasonably
available to Group, and Group is not aware of any facts or information that
would lead it to believe that such projections, as so updated, are incorrect or
misleading in any material respect."
 
(i)            Section 6.16 of the Term Loan Agreement is amended and restated
as follows:
 
"The certified financial statements and interim unaudited financial statements
provided to, or made available to, Agent by each Credit Party reflect any
matters known to it, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.   There is no contingent liability
or fact that could reasonably be expected to have a Material Adverse Effect
which has not been set forth in a footnote included in the financial statements
of Group or Holdings or a schedule to such statements."

 
 

--------------------------------------------------------------------------------

 
 
(j)            Section 7.15 of the Term Loan Agreement is hereby revised by
substituting "July 31" with "the last Saturday in July."
 
(k)           Section 8.11 of the Term Loan Agreement is hereby amended to
provide that directors' compensation shall not be limited under the Term Loan
Agreement to amounts less than that which is permitted under the Revolving
Credit Debt Documents.
 
(l)            Section 8.14(f) of the Term Loan Agreement is hereby amended and
restated to read as follows:
 
"(f)           the Revolving Credit Debt Documents and the transactions
contemplated thereby, or any action otherwise prohibited by clauses (i) through
(iv) of this Section 8.14 which is permitted under the Revolving Credit Debt
Documents and the transactions contemplated thereby."
 
(m)           The following sections of the Term Loan Agreement are hereby
deleted in their entirety:
 
(i)           Section 5.1(k);
 
(ii)          Section 6.19;
 
(iii)         Section 7.16;
 
(iv)         Section 8.13(iv);
 
(v)          Section 8.21; and
 
(vi)         Section 11.3.
 
(n)           The following sections of the Term Loan Agreement are hereby
modified as follows:
 
(i)           Section 11.2(z) of the Term Loan Agreement is amended to remove
reference to Tokarz;
 
(ii)          Section 11.1 of the Term Loan Agreement is amended to provide for
the following addresses for any Credit Party:
 
Frederick's of Hollywood Group Inc.
1115 Broadway
New York, NY 10016
Attention:  Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 


With copies to:
 
Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, NY 10174-1091
Telecopy No.:  212-818-8881
Attention:  Noah Scooler, Esq.


and


Jeffer, Mangels, Butler & Marmaro LLP
1900 Avenue of the Stars, 7th Floor
Los Angeles, CA 90067
Telecopy No.: 310-203-0567
Attention: Marilyn Barrett, Esq.


(o)           The following is added as a new Section 11.20 to the Term Loan
Agreement:
 
“7.20       Interpretation of Credit Documents.  Notwithstanding anything to the
contrary contained in this Agreement or the other Credit Documents, if a
covenant of the Credit Parties in the Revolving Credit Debt Documents addressing
the rights, obligations or restrictions of the Credit Parties is more permissive
than a covenant of the Credit Parties addressing the same rights, obligations or
restrictions of the Credit Parties under this Agreement and the other Credit
Documents, then the covenant addressing the rights, obligations or restrictions
under the Revolving Credit Documents shall (x) automatically be incorporated
into this Agreement and the other Credit Documents and (y) control.”
 
3.           Conditions to Effectiveness.  This Amendment shall become effective
only upon satisfaction in full, in a manner satisfactory to the Agent, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied being herein called the "Amendment Effective Date"):
 
(a)           Payment of Fees, Etc.  The Existing Credit Parties shall have paid
all fees, costs , expenses and taxes payable to the Agent and the Lenders on the
Amendment Effective Date by the Credit Parties pursuant to Section 11.2 of the
Term Loan Agreement and the Revolving Credit Agent shall have consented to the
payment of such fees, costs, expenses and taxes payable to the Agent and the
Lenders.
 
(b)           Representations and Warranties; No Event of Default.  The
representations and warranties contained herein, in Article VI of the Term Loan
Agreement and in each other Credit Document, certificate or other writing
delivered to the Agent or a Lender pursuant hereto or pursuant to the Term Loan
Agreement shall be true and correct in all material respects on and as of the
Amendment Effective Date as though made on and as of such date (except to the
extent that any such representations and warranties expressly relate solely to
an earlier date, in which case, such representation sand warranties were true
and correct in all material respects on such earlier date), and no Default or
Event of Default shall have occurred and be continuing on the Amendment
Effective Date or would result from this Amendment becoming effective in
accordance with its terms.
 

--------------------------------------------------------------------------------


 
(c)           Delivery of Documents.  The Agent shall have received on or before
the Amendment Effective Date the following, each in form and substance
satisfactory to the Agent and, unless indicated otherwise, dated the Amendment
Effective Date:
 
(i)           a copy of this Amendment, duly executed by each Existing Credit
Party;
 
(ii)          a copy of a joinder to the General Security Agreement, the
Intellectual Property Security Agreement, and  the Securities Pledge Agreement,
in the form attached hereto as Exhibit A, duly executed by Group;
 
(iii)         a copy of the Restatement, duly executed by all parties thereto;
 
(iv)         a copy of the Subordination Agreement, duly executed by all parties
thereto; and
 
(v)          a copy of the Debt Conversion Agreement, duly executed by all
parties thereto.
 
4.           Continued Effectiveness of Term Loan Agreement.  Each of the
Existing Credit Parties hereby (i) confirms and agrees that each Credit Document
to which it is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects except that on and after
the Amendment Effective Date (A) all references in the Term Loan Agreement to
"this Agreement", "hereto", "hereof", "hereunder" or words of like import
referring to the Term Loan Agreement shall mean the Term Loan Agreement as
amended by this Amendment, and (B) all references in any other Credit Document
to "the Term Loan Agreement", "thereto", "thereof, "thereunder" or words of like
import referring to the Term Loan Agreement shall mean the Term Loan Agreement
as amended by this Amendment , and (ii) confirms and agrees that to the extent
that any such Credit Document purports to assign or pledge to the Agent, or to
grant to the Agent a security interest in or lien on, any collateral as security
for the Obligations of the Credit Parties from time to time existing in respect
of the Term Loan Agreement and the Credit Documents, each such pledge,
assignment and grant of the security interest or lien is hereby ratified and
confirmed in all respects.  Except as expressly set forth herein , the
amendments, waivers and consents set forth herein shall not by implication or
otherwise limit, impair, constitute an amendment, waiver or consent of, or
otherwise affect the rights or remedies of the Lenders or the Agent under the
Term Loan Agreement or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Term Loan Agreement or any other Credit Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect.  Nothing herein shall be deemed to entitle any Credit
Party to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Term Loan Agreement or any other Credit Document in similar or different
circumstances.  The amendment, waiver and consent herein shall apply and be
effective only with respect to the matters expressly covered thereby. This
Amendment, including the waivers and consents set forth herein, shall constitute
a Credit Document for all purposes of the Term Loan Agreement and the other
Credit Documents.

 
 

--------------------------------------------------------------------------------

 
 
5.           Miscellaneous.
 
(a)           This Amendment may be executed m any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.
 
(b)           Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
 
(c)           THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW.
 
(d)           The Credit Parties jointly and severally agree to pay on demand
all fees, costs and expenses of the Agent in connection with the preparation,
execution and delivery of this Amendment and the other related agreements,
instruments and documents, including, without limitation, the reasonable fees,
disbursements and other charges of counsel to the Agent.
 
***

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
 
Credit Parties:
 
FREDERICK'S OF HOLLYWOOD GROUP
INC.
   
By:
/s/ Thomas Rende
Name:  Thomas Rende
Title:  Chief Financial Officer
 
FREDERICK'S OF HOLLYWOOD, INC.
   
By:
/s/ Gary Marcotte
Name:  Gary Marcotte
Title:  COO
 
FOH HOLDINGS, INC.
   
By:
/s/ Gary Marcotte
Name:  Gary Marcotte
Title:  COO
 
FREDERICK'S OF HOLLYWOOD STORES,
INC.
   
By:
/s/ Gary Marcotte
Name:  Gary Marcotte
Title:  COO
 
HOLLYWOOD MAIL ORDER, LLC
   
By:
/s/ Gary Marcotte
Name:  Gary Marcotte
Title:  COO
 
FREDERICKS.COM, INC.
   
By:
/s/ Gary Marcotte
Name:  Gary Marcotte
Title:  COO


 
 

--------------------------------------------------------------------------------

 


Tranche A/B and Tranche C Lenders:
 
FURSA CAPITAL PARTNERS LP
 
BY:
/s/ Patrick Brennan
NAME:  Patrick Brennan
ITS:  Chief Administrative Officer
 
FURSA MASTER REDISCOVERED
OPPORTUNITIES FUND L.P.
 
BY:
/s/ Patrick Brennan
NAME:  Patrick Brennan
ITS:  Chief Administrative Officer
 
BLACKFRIARS MASTER VEHICLE LLC –
SERIES 2
 
BY:
/s/ Patrick Brennan
NAME:  Patrick Brennan
ITS:  Chief Administrative Officer
 
FURSA MASTER GLOBAL EVENT
DRIVEN FUND L.P.
 
BY:
/s/ Patrick Brennan
NAME:  Patrick Brennan
ITS:  Chief Administrative Officer
 
Agent and Collateral Agent:
 
FURSA ALTERNATIVE STRATEGIES LLC
 
BY:
/s/ Patrick Brennan
NAME:  Patrick Brennan
ITS:  Chief Administrative Officer


 
 

--------------------------------------------------------------------------------

 
 
ANNEX I
 
Tranche A/B Lenders
 
Fursa Capital Partners LP
Fursa Master Rediscovered Opportunities Fund L.P.
Blackfriars Master Vehicle LLC – Series 2
Fursa Master Global Event Driven Fund  L.P.

 
 

--------------------------------------------------------------------------------

 

ANNEX II
 
Tranche C Lenders
 
Fursa Capital Partners LP
Fursa Master Rediscovered Opportunities Fund L.P.
Blackfriars Master Vehicle LLC – Series 2
Fursa Master Global Event Driven Fund  L.P.

 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.5
SUBSIDIARIES


FOH Holdings, Inc.
 
Incorporated:
 
Delaware, May 9, 1997
   
Authorized Stock:
 
2,250,000 Common
   250,000 Preferred
   
Issued Stock:
 
1,330,000 Common
   
Shareholder:
 
Frederick's of Hollywood Group, Inc.
Fredericks.com, Inc.
 
Incorporated:
 
Nevada, April 19, 1999
   
Authorized Stock:
 
120,000,000 common shares of which 80,000,000 Shares are Class A Common $0.01
par value and
40,000,000 Shares Class B Common $0.01 par value
       
1,000,000 Preferred $0.01 par value
             
Issued Stock:
 
11,575,000 Class B Common
             
Shareholder:
 
Frederick’s of Hollywood, Inc. – 11,575,000 Class B Common
         
Frederick’s Of Hollywood, Inc.
 
Incorporated:
 
Delaware, March 1, 1962
             
Authorized Stock:
 
3,000 Common Shares, $0.01 par value
             
Shareholder:
 
FOH Holdings, Inc. – 1,000 Common Shares
         
Frederick’s Of Hollywood Stores, Inc.
 
Incorporated:
 
Nevada, July 8, 1998
             
Authorized Stock:
 
1,000 Common Shares, $0.01 par value
             
Shareholder:
 
Frederick’s of Hollywood, Inc. – 100 common shares
Hollywood Mail Order, LLC
 
Formation:
 
Nevada, July 20, 1999
             
Manager:
 
FOH Holdings, Inc.
             
Membership Interest:
 
Frederick’s of Hollywood, Inc.
         
Cinejour Lingerie Inc.
 
Incorporated:
 
Canada, May 6, 2004
             
Authorized Stock:
 
Unlimited Class A Common
Unlimited Class B Common
Unlimited Preferred A
Unlimited Preferred B
Unlimited Preferred C
Unlimited Preferred D
   
Issued Stock:
 
100 Class A Common
 
  
Shareholder:
  
Movie Star, Inc. – 100 Class A Common

 
Schedules
1

--------------------------------------------------------------------------------

 

Schedule 6.6
 
LITIGATION
 
[None]
 
Schedules
2

--------------------------------------------------------------------------------

 

Schedule 6.9
 
ERISA
 
[None]
 
Schedules
3

--------------------------------------------------------------------------------

 

Schedule 6.15
 
REAL PROPERTY
 
FOH Holdings Inc.  - Leases

Dist
 
Store
 
Store Name
 
Address
 
City
 
State
 
Zip
2
 
10
 
Hollywood
 
6751 Hollywood Blvd
 
Hollywood
 
CA
 
90028
2
 
24
 
Lakewood Center
 
12/13 Lakewood Center Mall
 
Lakewood
 
CA
 
90712
2
 
25
 
Topanga Plaza
 
6600 Topanga Canyon Blvd, SP 2044
 
Canoga Park
 
CA
 
91303
3
 
27
 
Inland Center Mall
 
500 Inland Center Dr, SP 332
 
San Bernardino
 
CA
 
92408
8
 
54
 
Dayton Mall
 
2700 Miamisburg & Centerville
 
Dayton
 
OH
 
45459
9
 
56
 
Crossroads Mall
 
H2042 Crossroads Mall
 
Oklahoma City
 
OK
 
73149
9
 
58
 
Southridge Mall
 
5300 S. 76th St.
 
Greendale
 
WI
 
53129
6
 
60
 
Northeast Mall
 
1101 Melbourne Dr, Ste 2256
 
Hurst
 
TX
 
76053
2
 
62
 
Del Amo Fashion Square
 
3525 Carson St, Sp. #29
 
Torrance
 
CA
 
90503
6
 
65
 
Irving Mall
 
2409 Irving Mall
 
Irving
 
TX
 
75062
9
 
69
 
Woodfield Mall
 
Woodfield Mall, Sp.E-111A
 
Schaumburg
 
IL
 
60173
4
 
75
 
Sunrise Mall
 
5957 Sunrise Mall
 
Citrus Heights
 
CA
 
95610
6
 
77
 
Town East Mall
 
2154 Town East Mall
 
Mesquite
 
TX
 
75150
2
 
86
 
Metro Town Square
 
3642 S. Bristol St.
 
Santa Ana
 
CA
 
92704
2
 
105
 
Westminster Mall
 
1081 Westminster Mall
 
Westminster
 
CA
 
92683
10
 
107
 
Altamonte Mall
 
451 Altamonte Ave., Sp 753
 
Altamonte Spgs
 
FL
 
32701
9
 
109
 
Southlake Mall
 
2233 Southlake Mall
 
Merrillville
 
IN
 
46410
5
 
111
 
Metro Center
 
9617  North Metro Parkway West
 
Phoenix
 
AZ
 
85051
8
 
113
 
St. Clair Square
 
240 St. Clair Square
 
Fairview Heights
 
IL
 
62208
10
 
116
 
University Square
 
2147 University Square Mall
 
Tampa
 
FL
 
33612
3
 
119
 
Westfield West Covina
 
657 Plaza Dr.
 
West Covina
 
CA
 
91790
9
 
125
 
Towne East Square
 
7700 E. Kellogg
 
Wichita
 
KS
 
67207
9
 
126
 
North Riverside Park
 
7501 W. Cermak Rd., Sp. #D9
 
North Riverside
 
IL
 
60546
9
 
132
 
Woodland Hills
 
7021 S. Memorial
 
Tulsa
 
OK
 
74133
5
 
135
 
Coronado Center
 
6600 Menaul Blvd NE, Sp.347
 
Albuquerque
 
NM
 
87110
4
 
139
 
Vancouver Mall
 
8700 NE Vancouver Mall Dr.
 
Vancouver
 
WA
 
98662
8
 
140
 
Southlake Mall
 
1227 Southlake Mall
 
Morrow
 
GA
 
30260
11
 
143
 
Woburn Mall
 
300 Mishawum Rd.
 
Woburn
 
MA
 
01801
8
 
144
 
Hickory Hollow Mall
 
5252 Hickory Hollow Pkwy Suite 144
 
Antioch
 
TN
 
37013
6
 
146
 
Ingram Park
 
6301 North West Loop 410
 
San Antonio
 
TX
 
78238
5
 
154
 
Fiesta Mall
 
2068 Fiesta Mall
 
Mesa
 
AZ
 
85202
5
 
160
 
Pearlridge Shpg. Center
 
234 Pearlridge Center
98-1005 Moanalua Rd, Sp. 109
 
Aiea
 
HI
 
96701
9
 
161
 
The Crossroads
 
6650 S Westnedge Ave. Space 210
 
Portage
 
MI
 
49024
9
 
162
 
Lakeside Mall
 
14600 Lakeside Circle, Unit 2352
 
Sterling Heights
 
MI
 
48313
5
 
163
 
The Meadows
 
4300 Meadows Ln., Sp.2307
 
Las Vegas
 
NV
 
89107
9
 
168
 
Chicago Ridge Mall
 
300 Chicago Ridge Mall
 
Chicago Ridge
 
IL
 
60415
11
 
169
 
Holyoke Mall @ Ingleside
 
50 Holyoke St, Box 10212
Space F-379
 
Holyoke
 
MA
 
01041
8
 
170
 
Lynnhaven Parkway
 
701 Lynnhaven Pkwy, Sp E17
 
Virginia Beach
 
VA
 
23452
6
 
171
 
Barton Creek Square
 
2901 Capitol of Texas Hwy, Sp A13
 
Austin
 
TX
 
78746
2
 
174
 
Brea Mall
 
2062 Brea Mall
 
Brea
 
CA
 
92821
11
 
178
 
Broadway Mall
 
602 Broadway Mall
 
Hicksville
 
NY
 
11801
10
 
187
 
Regency Square
 
9501 Arlington Expwy, Sp.830
 
Jacksonville
 
FL
 
32225
9
 
190
 
King of Prussia Plaza
 
160 N. Gulph Rd. Suite 2039
 
King of Prussia
 
PA
 
19406
11
 
197
 
Crossgates Mall
 
120 Washington Ave., Ext.
 
Albany
 
NY
 
12203
4
  
198
  
Arden Fair
  
1689 Arden Way, Sp.2192
  
Sacramento
  
CA
  
95815

 
Schedules
4

--------------------------------------------------------------------------------


 
3
 
200
 
Montclair Plaza
 
5025A Montclair Plaza Ln.
 
Montclair
 
CA
 
91763
8
 
202
 
Springfield Mall
 
6515 Springfield Mall, Sp 17
 
Springfield
 
VA
 
22150
6
 
203
 
Parkdale Mall
 
200 Parkdale Mall, Unit H-800
 
Beaumont
 
TX
 
77706
9
 
205
 
Ross Park Mall
 
1000 Ross Park Mall Dr.
 
Pittsburgh
 
PA
 
15237
10
 
206
 
The Florida Mall
 
8001 S. Orange Blossom Trail Suite 794
 
Orlando
 
FL
 
32809
3
 
211
 
Mall of Victor Valley
 
14400 Bear Valley Rd, Sp.321
 
Victorville
 
CA
 
92392
8
 
212
 
Governor's Square
 
2801 Guthrie Hwy, Sp 430
 
Clarksville
 
TN
 
37040
4
 
213
 
Eastridge Shopping Center
 
2200 Eastridge Loop Space 1016
 
San Jose
 
CA
 
95122
3
 
214
 
Mission Valley
 
1640 Camino Del Rio North, #155
 
San Diego
 
CA
 
92108
3
 
215
 
Plaza Bonita
 
3030 Plaza Bonita Rd., #2280
 
National City
 
CA
 
91950
3
 
216
 
Plaza Camino Real
 
2525 El Camino Real, Sp. 246
 
Carlsbad
 
CA
 
92008
3
 
217
 
Escondido Promenade
 
1274-A Auto Park Way
 
Escondido
 
CA
 
92029
4
 
225
 
Coddingtown Center
 
278 Coddington Center Sp. E-1
 
Santa Rosa
 
CA
 
95401
10
 
226
 
Melbourne Square
 
1700 W. New Haven Ave, #473
 
Melbourne
 
FL
 
32904
2
 
227
 
Northridge Fashion Center
 
9301 Tampa Ave, Sp 194
 
Northridge
 
CA
 
91324
3
 
229
 
Montebello Town Center
 
1744 Montebello Town Ctr, Sp A127
 
Montebello
 
CA
 
90640
4
 
230
 
Mall at Webberstown
 
4950 Pacific Ave, Sp 235
 
Stockton
 
CA
 
95207
9
 
231
 
Walden Galleria
 
I-90 & Walden Ave, #G209
 
Buffalo
 
NY
 
14225
4
 
232
 
Chico Mall
 
1950 E. 20th St, Sp G-711
 
Chico
 
CA
 
95928
4
 
237
 
Solano Mall
 
1350 Travis Blvd.
 
Fairfield
 
CA
 
94533
10
 
238
 
Lakeland Square Mall
 
3800 N. Highway 98, Rm 182
 
Lakeland
 
FL
 
33809
4
 
243
 
Cupertino Square
 
10123 N. Wolfe Rd, Sp 2028
 
Cupertino
 
CA
 
95014
11
 
245
 
Emerald Square Mall
 
999 S. Washington St.
 
N.Attleboro
 
MA
 
02760
10
 
246
 
Cordova Mall
 
5100 N. 9th Ave, Sp F607
 
Pensacola
 
FL
 
32504
11
 
247
 
Greendale Mall
 
7 Neponset St., Ste 264
 
Worcester
 
MA
 
01606
8
 
248
 
Town Center @ Cobb
 
400 Ernest W.Barrett Pkwy, #253
 
Kennesaw
 
GA
 
30144
2
 
251
 
Stonewood Shpg Center
 
261 Stonewood St, Sp B35
 
Downey
 
CA
 
90241
8
 
254
 
Columbia Mall
 
7201 Two Notch Rd, DU-804
 
Columbia
 
SC
 
29223
3
 
257
 
Parkway Plaza
 
815 Parkway Plaza
 
El Cajon
 
CA
 
92020
3
 
263
 
Antelope Valley Mall
 
1233 West Avenue "P", Sp.323
 
Palmdale
 
CA
 
93551
6
 
266
 
Parks at Arlington
 
3811 S.Cooper, Sp.1076 Box #150145
 
Arlington
 
TX
 
76015
8
 
270
 
Marley Station
 
7900 Ritchie Hwy, Sp. B105
 
Glen Burnie
 
MD
 
21061
8
 
273
 
Northwoods Mall
 
2150 Northwoods Blvd
 
N.Charleston
 
SC
 
29406
8
 
275
 
Mid-Rivers Mall
 
2320 Mid Rivers Mall
 
St.Peters
 
MO
 
63376
4
 
278
 
Hilltop Mall
 
2321 Hilltop Mall Rd, Sp.B-221
 
Richmond
 
CA
 
94806
8
 
279
 
Augusta Mall
 
3450 Wrightsboro Rd, Sp.1170
 
Augusta
 
GA
 
30909
4
 
280
 
Stoneridge Mall
 
1204 Stoneridge Mall Rd., Sp 235
 
Pleasanton
 
CA
 
94588
4
 
284
 
Lloyd Center
 
947 Lloyd Center, Sp.C-108
 
Portland
 
OR
 
97232
8
 
285
 
Gwinnett Place
 
2100 Pleasant Hill Rd, Ste 378
 
Duluth
 
GA
 
30096
2
 
286
 
Glendale Galleria
 
1306 Glendale Galleria
 
Glendale
 
CA
 
91210
3
 
288
 
Galleria at Tyler
 
1220 Galleria @ Tyler, Sp.G2
 
Riverside
 
CA
 
92503
11
 
293
 
Crystal Mall
 
850 Hartford Turnpike, Sp. P222
 
Waterford
 
CT
 
06385
11
 
295
 
Pheasant Lane Mall
 
310 Daniel Webster Hwy, Sp.204
 
Nashua
 
NH
 
03060
11
 
296
 
Mall at Rockingham Park
 
99 Rockingham Park Blvd, Ste 2321
 
Salem
 
NH
 
03079
10
 
297
 
Miami International Mall
 
1455 NW 107th Ave, Sp.876A
 
Miami
 
FL
 
33172
4
 
298
 
Clackamas Town Center
 
2201-12000 SE 82nd Ave, Sp E-213
 
Portland
 
OR
 
97086
11
 
300
 
Staten island Mall
 
2655 Richmond Ave, Sp.1140
 
Staten Island
 
NY
 
10314
10
 
301
 
Orlando Fashion Square
 
3201 E.Colonial Dr, Sp.M4
 
Orlando
 
FL
 
32803
3
 
303
 
Valley Plaza Shpg Center
 
2701 Ming Ave, Sp. 142
 
Bakersfield
 
CA
 
93304
9
 
304
 
Rosedale Center
 
306 Rosedale Center, Sp.S-24
 
Roseville
 
MN
 
55113
11
 
308
 
Newport Center
 
30 Mall Dr. W, Sp B11/B12
 
Jersey City
 
NJ
 
07310
8
 
310
 
The Fashion Ctr at Pentagon
 
1100 S.Hayes St, Sp.Y-6
 
Arlington
 
VA
 
22202
10
  
312
  
Orange Park Mall
  
1910 Wells Rd, Sp.1040
  
Orange Park
  
FL
  
32073

 
Schedules
5

--------------------------------------------------------------------------------


 
5
 
317
 
Tucson Mall
 
4500 N.Oracle Rd, Sp.274
 
Tucson
 
AZ
 
85705
9
 
320
 
Fairlane Town Center
 
18900 Michigan Ave, Sp.M306
 
Dearborn
 
MI
 
48126
8
 
321
 
Fairfield Commons
 
2727 Fairfield Commons
 
Beaver Creek
 
OH
 
45431
6
 
323
 
Hulen Mall
 
4800 S. Hulen St, Sp.242
 
Fort Worth
 
TX
 
76132
8
 
326
 
Northgate Mall
 
9647 Colerain Ave, Sp.48
 
Cincinnati
 
OH
 
45251
9
 
329
 
Parmatown Mall
 
7795 W. Ridgewood Dr
 
Parma
 
OH
 
44129
11
 
335
 
Sunrise Mall
 
1155 Sunrise Mall
 
Massapequa
 
NY
 
11758
6
 
337
 
Lakeline Mall
 
11200 Lakeline Mall Dr, Sp. M17
 
Cedar Park
 
TX
 
78613
2
 
342
 
The Block
 
20 City Blvd. West Bldg. G4, Ste 610
 
Orange
 
CA
 
92868
5
 
343
 
Desert Sky Mall
 
7611 W. Thomas Rd
 
Phoenix
 
AZ
 
85033
4
 
350
 
Sun Valley
 
264 Sun Valley Mall, Space D128
 
Concord
 
CA
 
94520
5
 
351
 
Arizona Mills
 
5000 Arizona Mills Circle Space 224
 
Tempe
 
AZ
 
85282
5
 
352
 
Boulevard Mall
 
3680 Maryland Parkway Sp., 146
 
Las Vegas
 
NV
 
89109
5
 
355
 
Chandler Fashion Center
 
3111 West Chandler Blvd.
 
Chandler
 
AZ
 
85226
9
 
356
 
Great Lakes Crossing
 
4044 Baldwin Road, Sp. 314
 
Auburn Hills
 
MI
 
48326
8
 
357
 
Discover Mills
 
5900 Sugarloaf Pkwy Sp. 458
 
Lawrenceville
 
GA
 
30043
3
 
358
 
Ontario Mills
 
One Mills Circle
 
Ontario
 
CA
 
91764
6
 
362
 
Katy Mills
 
5000 Katy Circle, Space 161
 
Katy
 
TX
 
77494
5
 
363
 
Fashion Show Mall
 
3200 Las Vegas Blvd. Space 2320
 
Las Vegas
 
NV
 
89109
4
 
364
 
Oakridge Mall
 
925 Blossom Hill Rd.Sp. 1553
 
San Jose
 
CA
 
95123
2
 
365
 
Santa Anita
 
400 South Baldwin Ave Suite #706-L
 
Arcadia
 
CA
 
91007
2
 
366
 
Irvine Spectrum
 
83 Fortune Dr #235
 
Irvine
 
CA
 
92618
6
 
367
 
The Shops at La Cantera
 
15900 La Cantera Pkwy Bldg 11, Ste 11095
 
San Antonio
 
TX
 
78256
6
 
368
 
Memorial City
 
852 Memorial City Way
 
Houston
 
TX
 
77024
10
 
369
 
Citrus Park
 
8021 Citrus Park Town Center
 
Tampa
 
FL
 
33625
10
 
370
 
Westfield Brandon
 
355 Brandon Town Center
 
Brandon
 
FL
 
33511
4
 
371
 
The Shops at Tanforan
 
1150 El Camino Real Suite 101
 
San Bruno
 
CA
 
94066
10
 
372
 
Countryside
 
27001 US Highway 19 North, Suite 1063
 
Clearwater
 
FL
 
33761
2
 
373
 
Westfield Century City
 
10250 Santa Monica Blvd., #206
 
Los Angeles
 
CA
 
90067
4
 
374
 
San Francisco Centre
 
865 Market St. Space #314
 
San Francisco
 
CA
 
94103
3
 
375
 
Promenade Shops at Dos Lagos
 
2785 Cabot Drive Suite #152
 
Corona
 
CA
 
92883
11
 
376
 
Kings Plaza
 
5100 Kings Plaza Space #159
 
Brooklyn
 
NY
 
11234
10
 
377
 
Coastland
 
1900 North Tamiami Trail, Space #J-9
 
Naples
 
FL
 
34102
5
 
379
 
Miracle Mile
 
3663 Las Vegas Blvd., Space H125A
 
Las Vegas
 
NV
 
89109
2
 
380
 
Fox Hills Mall
 
294 Fox Hills Mall, Space D003
 
Culver City
 
CA
 
90230
10
 
381
 
Coral Square
 
9133 W. Atlantic Blvd., Space 9553
 
Coral Springs
 
FL
 
33071
5
 
382
 
Mandalay Place
 
3930 Las Vegas Blvd South, Space #104
 
Las Vegas
 
NV
 
89119
10
 
383
 
Edison Mall
 
4125 Cleveland Ave., Space 1700
 
Fort Myers
 
FL
 
33901
10
 
384
 
Seminole Town Center
 
200 Towne Center Circle, Space B-3
 
Sanford
 
FL
 
32771
       
Corporate Headquarters
 
6255 Sunset Boulevard
 
Los Angeles
 
CA
 
90028
 
  
 
  
Arizona Distribution Center
  
 5005 S. 40th Street
  
Phoenix
  
AZ
  
85040



Frederick’s of Hollywood Group Inc. - Owned
           
Movie Star Distribution Center
601-795-6216
 
217 Highway 11 South
 
Poplarville
 
MS
 
39470
Frederick’s of Hollywood Group Inc. - Leases
           
Movie Star, Inc.  (Corporate Office)
212-779-4700
 
1115 Broadway, 11th Floor
 
New York
 
NY
 
10010
Movie Star, Inc. (Showroom)
212-779-8300
 
180 Madison Avenue, Room #1403
 
New York
 
NY
 
10016
Movie Star of Poplarville
601-795-4501
 
100 Highway 11 North
 
Poplarville
 
MS
 
30470
Movie Star, Philippines
011-632/400-1839
 
1702 Taft Avenue, Pasay City, 1300
 
Metro Manila, Philippines
       
Movie Star, Philippines
 
  
KM 23, Barrio, Dolores
  
Taytay, Rizal
  
 
  
 

 
Schedules
6

--------------------------------------------------------------------------------

 

Schedule 6.17
 
ENVIRONMENTAL MATTERS
 
[None]
 
Schedules
7

--------------------------------------------------------------------------------

 

Schedule 6.18
 
INSURANCE
 
1.
National Union Fire Insurance Company Directors, Officers and Private Company
Liability Policy No. 695-98-58 held by Company with an aggregate limit of
liability of $25,000,000.

 
2.
National Union Fire Insurance Company Employment Practices Liability Policy No.
695-98-64 held by Company with an aggregate limit of liability of $10,000,000.

 
3.
National Union Fire Insurance Company of Pittsburgh, Pa. Employee Benefit Plan
Fiduciary Liability Policy No. 695-98-72 held by Company with an aggregate limit
of liability of $4,000,000.

 
4.
National Union Fire Insurance Company of Pittsburgh, Pa. Crime Guard Coverage
Policy No. 695-98-53 held by Company with a limit of liability of $1,000,000.

 
5.
American International Specialty Lines Insurance Company Internet Media and
Network Security Liability Insurance Policy No. 673-27-53 held by Company and
Frederick’s.com with limit of liability for internet media liability of
$3,000,000.

 
6.
The American Guarantee and Liability Insurance Company Commercial General
Liability Policy No. CPO 2817541-00, with limit of liability of $2,000,000.

 
7.
The Zurich American Insurance Company Automobile Liability Policy No. CPO
2817541-00 with limit of liability of $1,000,000.

 
8.
The American Guarantee and Liability Insurance Company Excess Liability Policy
No. UMB 2817542-00 with limit of liability of $3,000,000.

 
9.
Federal Insurance Company Excess Liability Policy as policy number 7982-0638
with limit of liability of $20,000,000.

 
10.
Hartford Underwriters Insurance Company/Twin City Insurance Company Workers’
Compensation Insurance Policy No. 72 WE NT5500 (all States other than Hawaii)
with limit of liability of $1,000,000.

 
11.
Hartford Underwriters Insurance Company Workers’ Compensation Insurance Policy
No. 72 WB NT 5583 (Hawaii only) with limit of liability of $1,000,000.

 
12.
Zurich American Insurance Company Property Insurance Policy No. CPO 2817541-00
with limits of liability of $38,171,005 (building and contents), $38,827,005
(inventory), $13,183,274 (loss of income); and $11,083,994 (blanket for Florida
and Hawaii).

 
Schedules
8

--------------------------------------------------------------------------------

 

Schedule 6.21
 
INTELLECTUAL PROPERTY
 
A. Intellectual Property of FOH Holdings, Inc. and Subsidiaries
 
Schedules
9

--------------------------------------------------------------------------------


 
FREDERICK’S OF HOLLYWOOD, INC.
TRADEMARK SCHEDULE
JANUARY 2008
TRADEMARK
 
SERIAL
NO./
REG. NO.
 
DATE FILED/
ISSUED
 
DATE
EXPIRES
 
INT’L
CLASS(ES)
 
DATE OF
FIRST USE
 
STATEMENT
OF USE
DUE/FILED
 
OWNER
 
STATUS
U.S. TRADEMARKS
                               
AN INTIMATE EXPERIENCE
 
Reg. No.
1,502,644
 
Issued
8/30/1988
 
8/30/08
 
42
 
8/10/1987
 
Filed
 
FOH
 
Renewal due by 8/30/08.
F (Stylized)
 
 
[logo1.jpg]
 
SN
78/602,617
 
Filed
4/06/2005
     
3, 6, 8, 9, 11, 14, 16, 18, 20, 21, 22, 24, 25, 28, 30
 
ITU
     
FOH
 
Office Action Response filed 5/2/06.  Further action from USPTO issued
6/4/06.  Response filed 11/27/06.  Response succeeded. Examiner’s Amendment
issued by USPTO.  Notice of Publication rec’d.  Mark published 1/16/07.
Opposition filed by The Program Corp. Coexistence agreement negotiated and
finalized 11/07. Registration will issue in 2008.
                                 
F (Stylized)
 
[logo2.jpg]
 
Reg. No.
3,076,474
 
Issued
4/4/2006
 
4/4/16
 
3, 4, 25, 35
 
6/2000
6/2000
 
Due
4/4/11-4/4/12
 
FOH
 
Affidavit of Continued Use & Incontestability due between 4/4/11-4/4/12.
Renewal due by 4/4/16.
                                 
FREDERICK’S
 
Reg. No.
1,055,867
 
 
Issued
1/11/1977
 
1/11/17
 
3
 
3/1946
 
Filed
 
FOH
 
Renewal and Continued Use Decl. filed 1/10/07. Renewal documentation filed and
accepted by PTO.  Registration renewed for 10 years.
                                 
FREDERICK’S
 
Reg. No.
1,058,525
 
Issued
2/8/1977
 
2/8/17
 
25
 
3/1946
 
Filed
 
FOH
 
Renewal due by 2/8/07.  Renewal documentation filed and accepted by PTO.
Registration renewed for 10 years.
                                 
FREDERICK’S
 
Reg. No.
1,052,485
 
 
Issued
11/9/1976
 
11/9/16
 
26
 
3/1946
 
Filed
 
FOH
 
Renewal due by 11/9/06.  Renewal documentation filed and accepted by PTO.
Registration renewed for 10 years.
                                 
FREDERICK’S
 
Reg. No.
1,051,548
 
Issued
10/26/1976
 
10/26/16
 
42
 
1946
 
Filed
 
FOH
 
Renewal documentation filed and accepted by PTO. Notice of Acceptance received.
Registration renewed for 10 years.
                                 
FREDERICK’S
(Stylized)
 
[logo3.jpg]
 
Reg. No.
664,746
 
Issued
7/22/1958
 
7/22/08
 
25
 
1946
 
Filed
 
FOH
 
Renewal due by 7/22/08.
                                 
FREDERICK’S OF HOLLYWOOD
 
  
Reg. No.
1,674,329
  
Issued
2/4/1992
  
2/4/12
  
25
  
1946
  
Filed
  
FOH
  
Renewal due by 2/4/12.

 
Schedules
10

--------------------------------------------------------------------------------

 


FREDERICK’S OF HOLLYWOOD
(& Design)
[logo4.jpg]
Reg. No.
2,587,042
Issued
7/2/2002
7/2/12
25, 26, 35
2/13/1998
Due 7/2/07-7/2/08
FOH
Affidavit of Continued Use & Incontestability due between 7/2/07-7/2/08.
Renewal due by 7/2/12.
FREDERICK’S OF HOLLYWOOD (Stylized)
 
[logo5.jpg]
SN
76/558,775
Filed
11/10/2003
 
3, 4, 14, 18,  28
ITU
 
FOH
Statement of Use filed; registration will issue in 2008.
FREDERICK’S OF HOLLYWOOD (Stylized)
 
[logo6.jpg]
Reg. No.
2,932,489
Issued
3/15/2005
3/15/15
3, 9, 25, 35
7/1999
Due 3/15/10-3/15/11
FOH
Affidavit of Continued Use & Incontestability due between 3/15/10-3/15/11.
Renewal due by 3/15/15.
FREDERICK’S OF HOLLYWOOD
Reg. No.
1,627,771
Issued
12/11/1990
12/11/10
42
3/1946
Filed
FOH
Renewal due by 12/11/10.
FREDERICKS.COM
Reg. No.
2,403,596
Issued
11/14/2000
11/14/10
35
8/11/1995
Filed
FOH
Affidavit of Continued Use & Incontestability filed
Renewal due by 11/14/10.
 
GET CHEEKY & Design
 
[logo7.jpg]
 
SN
76/558777
Filed
 
 
25
7/2002
 
FOH
Approved for publication 1/2/08..
PREMIERE LINE BY FREDERICK’S OF HOLLYWOOD
 
SN
77/167,006
Filed
4/26/07
 
25
12/1/06
12/1/06
 
FOH
Application filed.
THE HOLLYWOOD EXXTREME CLEAVAGE & Design
 
[logo8.jpg]
Reg. No. 3,164,722
Issued
10/31/06
10/31/16
25
9/2003
9/2003
11/1/11
/
10/31/12
FOH
Affidavit of Continued Use & Incontestability due between 11/1/11 – 10/31/12.
Renewal due by 10/31/16.
THE ORIGINAL SEX SYMBOL
Reg. No. 3,156,626
Issued
10/17/06
10/17/16
35
6/2003
6/2003
10/18/11
10/17/12
FOH
Affidavit of Continued Use & Incontestability due between
10/18/11-10/17/12.Renewal due by 10/17/16.
STATE (CA)
               
FREDERICK’S
Reg. No.
CA 4368
Issued
4/30/1976
4/30/2016
35
3/1946
N/A
FOH
Renewal filed and accepted. Next renewal due by 4/30/16.
INTERNATIONAL TRADEMARKS
         
AUSTRALIA
               
FREDERICK’S OF HOLLYWOOD (Graphic)
 
[logo9.jpg]
Prefiling No. 03502129
 
Reg. No.
1111916
Issued
4/27/07
5/4/16
25, 35
   
FOH
Registration issued 4/27/07.

 
Schedules
11

--------------------------------------------------------------------------------

 


CANADA


FREDERICK’S (Stylized)
 
[logo10.jpg]
Reg. No.
231,551
Issued
1/19/1979
1/19/09
     
FOH
Renewal due by 1/19/09.
FREDERICK’S
Reg. No.
259,265
Issued
5/29/1981
5/29/11
     
FOH
Renewal due by 5/29/11.
FREDERICK’S OF HOLLYWOOD
Reg. No.
425,958
Issued
4/15/1994
4/15/09
     
FOH
Renewal due by 4/15/09.
CHINA
               
FREDERICK’S OF HOLLYWOOD (Graphic)
 
[logo11.jpg]
Filing No.
5342300
5/11/2006
 
25
   
FOH
Application filed. Notification of Receipt for Trademark Application received.
FREDERICK’S OF HOLLYWOOD (Graphic)
 
[logo12.jpg]
Filing No.
5342299
5/11/2006
 
35
   
FOH
Application filed. Notification of Receipt for Trademark Application received.
EUROPEAN UNION
               
FREDERICK’S OF HOLLYWOOD (Graphic)
 
[logo13.jpg]
Reg. No.
005058979
4/17/2007
5/4/2016
3, 25, 35
   
FOH
Registration issued 4/17/07.
FRANCE
               
FREDERICK’S
Reg. No.
1490760
Issued
9/27/1968
9/17/08
25
   
FOH
Renewal due by 9/17/08.
TAIWAN
               
FREDERICK’S OF HOLLYWOOD
[logo14.jpg]
Reg. No.
533294
 
Issued
9/1/1991
9/1/11
     
FOH
Renewal due by 9/1/11
FREDERICK’S OF HOLLYWOOD
 
[logo15.jpg]
Reg. No.
536453
Issued
10/1/1991
10/1/11
     
FOH
Renewal due by 10/1/11

 
Schedules
12

--------------------------------------------------------------------------------

 

Copyrights
 
1.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
March 26, 1991
 
REGISTRATION NUMBER:
TX-3-055-731
 
CREATED:
1991
 
PUBLICATION DATE:
February 25, 1991
 
NEW MATTER:
New textual and pictorial material and compilation of previous publication
material.
 
NOTES:
Catalog
 
PREVIOUS REGISTRATION:
Prev. reg.
     
2.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
May 29, 1987
 
REGISTRATION NUMBER:
TX-2-083-789
 
PUBLICATION DATE:
December 1, 1986
 
NEW MATTER:
compilation and additions
 
REGISTRATION DEPOSIT:
61 p.
     
3.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
May 20, 1991
 
REGISTRATION NUMBER:
TX-3-068-104
 
ISSUE:
Vol. 59, Issue No. 334
 
PUBLICATION DATE:
June 6, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242.
 
MISCELLANEOUS:
Issue ti.:  Summer fashion sale.
     
4.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
April 15, 1991
 
REGISTRATION NUMBER:
TX-3-083-055
 
ISSUE:
Vol. No. 73, issue no. 362
 
PUBLICATION DATE:
March 25, 1991
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood.
 
NOTES:
Frequency unknown. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242.
     
5.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
January 27, 1992
 
REGISTRATION NUMBER:
TX-3-229-421
 
ISSUE:
Vol. 76, issue no. 369
 
PUBLICATION DATE:
November 25, 1991
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242

 
Schedules
13

--------------------------------------------------------------------------------

 


6.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 24, 1992
 
REGISTRATION NUMBER:
TX-3-353-063
 
ISSUE:
Vol. 79, issue no. 373
 
PUBLICATION DATE:
March 30, 1992
 
NEW MATTER:
additions and compilation.
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate Experience Description
based on:  Vol. 34, issue no. 242
     
7.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 14, 1992
 
REGISTRATION NUMBER:
TX-3-445-761
 
ISSUE:
Vol. 81, issue no. 378
 
PUBLICATION DATE:
August 10, 1992
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate Experience Description
based on:  Vol. 34, issue no. 242
     
8.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
February 9, 1993
 
REGISTRATION NUMBER:
TX-3-468-373
 
ISSUE:
Vol. 81, issue no. 379
 
PUBLICATION DATE:
September 14, 1992
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood:  Frederick’s Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency varies.  Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242
     
9.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
January 11, 1993
 
REGISTRATION NUMBER:
TX-3-458-894
 
ISSUE:
Vol. 82, no. 380
 
PUBLICATION DATE:
October 29; 1992
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency varies.  Subtitle on later issues: An. Intimate Experience Description
based on: Vol. 34, issue no. 242
     
10.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 22, 1993
 
REGISTRATION NUMBER:
TX-3-504-897
 
ISSUE:
Vol. 83, no. 381
 
PUBLICATION DATE:
February 25, 1993
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162.0401 = Frets
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on:  Vol. 34, issue no. 242

 
Schedules
14

--------------------------------------------------------------------------------

 
 
11.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
April 23, 1993
 
REGISTRATION NUMBER:
TX-3-589-965
 
ISSUE:
Vol. 84; issue no. 383
 
PUBLICATION DATE:
April 5, 1993
 
NEW MATTER:
additions and compilation
 
PUBLICATION DATE:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
(C.O. corres.)
     
12.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
September 8, 1993
 
REGISTRATION NUMBER:
TX-M40-936
 
ISSUE:
Vol. 84, issue no. 384
 
PUBLICATION DATE:
May 10, 1993
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency varies. Subtitle on later issues:  An Intimate
Experience.  Description based on: Vol. 34, issue no. 242
     
13.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
August 9, 1990
 
REGISTRATION NUMBER:
TX-2-894-818
 
PUBLICATION DATE:
November 27, 1989
 
NOTES:
Catalog
     
14.
CLASS:
TX (Textual Works).
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
August 9, 1990
 
REGISTRATION NUMBER:
TX-2-894-819
 
CREATED:
1989
 
PUBLICATION DATE:
June 4, 1990
 
NOTES:
Catalog
     
15.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
August 9, 1990
 
REGISTRATION NUMBER:
TX-2-894-820
 
PUBLICATION DATE:
July 9, 1990
 
NOTES:
Catalog

 
Schedules
15

--------------------------------------------------------------------------------

 
 
16.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
December 17, 1990
 
REGISTRATION NUMBER:
TX-2-973-520
 
PUBLICATION DATE:
November 26, 1990
 
NEW MATTER:
additions and compilation
 
NOTES:
Catalog
     
17.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
June 1, 1987
 
REGISTRATION NUMBER:
TX-2-095-037
 
ISSUE:
Vol. 51, issue no. 317
 
PUBLICATION DATE:
August 11, 1986
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Spectacular! 40th anniversary of beauty and fashion
     
18.
APPLICATION TITLE:
Summer fashion sale.
 
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 7, 1988
 
REGISTRATION NUMBER:
TX-2-277-414
 
ISSUE:
Vol. no. 54, issue no. 325
 
PUBLICATION DATE:
July 13, 1987
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 7500
     
19.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 7, 1988
 
REGISTRATION NUMBER:
TX-2-282-497
 
ISSUE:
Vol. no. 55, issue no. 326
 
PUBLICATION DATE:
August 10, 1987
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 7600. Issue ti.: Frederick’s of Hollywood, an Intimate Experience.
     
20.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
August 18, 1988
 
REGISTRATION NUMBER:
TX-2-374-563
 
ISSUE:
Vol. no. 51, issue no. 318
 
PUBLICATION DATE:
September 15;1986
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 6700. Issue ti.: Christmas magic.

 
Schedules
16

--------------------------------------------------------------------------------


 
21.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
September 9, 1988
 
REGISTRATION NUMBER:
TX-2-364-387
 
ISSUE:
Vol. no. 51, issue no. 319
 
PUBLICATION DATE:
October 20, 1986
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 6800. Issue ti.: Christmas as special as you!
     
22.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 29, 1989
 
REGISTRATION NUMBER:
TX-2-525-172
 
ISSUE:
Vol. 60, issue no. 338
 
PUBLICATION DATE:
October 17, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 8800.  Issue ti.: Happy holidays!
     
23.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 29, 1989
 
REGISTRATION NUMBER:
TX-2-675-429, TX-2-533-225
 
ISSUE:
Vol. 61, issue no. 339
 
PUBLICATION DATE:
November 28, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood:  Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Version no. 9100.  Issue ti.: Sale.
     
24.
APPLICATION TITLE:
Happy Holidays!
 
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 31, 1989
 
REGISTRATION NUMBER:
TX-2-675-597
 
ISSUE:
Vol. no. 60, issue no. 338
 
PUBLICATION DATE:
October 17, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
     
25.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
September 22, 1988
 
REGISTRATION NUMBER:
TX-2-759-322
 
ISSUE:
Vol. 60, no. 337
 
PUBLICATION DATE:
September 12, 1988
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242

 
Schedules
17

--------------------------------------------------------------------------------


 
26.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 18, 1989
 
REGISTRATION NUMBER:
TX-2-727-721
 
ISSUE:
Vol. 62, no. 340
 
PUBLICATION DATE:
January 16, 1989
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34; issue no. 242
 
MISCELLANEOUS:
(C. O. corres.)
     
27.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
August 9, 1990
 
REGISTRATION NUMBER:
TX-2-883-506
 
ISSUE:
Vol. 65, no. 348
 
PUBLICATION DATE:
October 16, 1989
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34; issue no. 242
     
28.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
April 11, 1978
 
REGISTRATION NUMBER:
TX-48-091
 
ISSUE:
Vol. 32, issue no. 217
 
PUBLICATION DATE:
December 5, 1977
 
IN NOTICE YEAR:
1978
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32; issue no. 217, December 5,
1977
 
MISCELLANEOUS:
Issue ti.: Save.
     
29.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 24,1978
 
REGISTRATION NUMBER:
TX-72-624
 
ISSUE:
Vol. 32, no. 218
 
PUBLICATION DATE:
January 20, 1978
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.: The Label makes the difference.

 
Schedules
18

--------------------------------------------------------------------------------


 
30.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 4, 1978
 
REGISTRATION NUMBER:
TX-205-088
 
ISSUE:
Vol. 32, issue no. 226
 
PUBLICATION DATE:
September 15, 1978
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.: Be wildly romantic!!!
     
31.
APPLICATION TITLE:
Frederick’s on sale.
 
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 7, 1979
 
REGISTRATION NUMBER:
TX-203-347
 
ISSUE:
Vol. 33, no. 228
 
PUBLICATION DATE:
December 5, 1978
 
NEW MATTER:
editorial comment and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0016-0520 = Freedom at issue.
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
     
32.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 8, 1979
 
REGISTRATION NUMBER:
TX-204-564
 
ISSUE:
Vol. 33, no. 229
 
PUBLICATION DATE:
January 18, 1979
 
NEW MATTER:
editorial comment and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0016-0520 = Freedom at issue.
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
     
33.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
November 1, 1979
 
REGISTRATION NUMBER:
TX-356-662
 
ISSUE:
Vol. 33, no. 233
 
PUBLICATION DATE:
June 6, 1979
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.:  Better buy now! Save now, save now
     
34.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 29, 1979
 
REGISTRATION NUMBER:
TX-354-315
 
ISSUE:
Vol. 33, issue no. 235
 
PUBLICATION DATE:
August 1, 1979
 
NEW MATTER:
editorial comment and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0016-0520 = Freedom at issue.
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.:  How to get your man and keep him!

 
Schedules
19

--------------------------------------------------------------------------------


 
35.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 15, 1983
 
REGISTRATION NUMBER:
TX-1-152-466
 
ISSUE:
Vol. 36, issue no. 266
 
PUBLICATION DATE:
additions and compilations
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.:  Sale, sale, sale, buy now!: It’s worth every thrill.
     
36.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
September 29, 1983
 
REGISTRATION NUMBER:
TX-1-237-999
 
ISSUE:
Vol. 40, issue no. 279
 
PUBLICATION DATE:
September 15, 1983
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.:  Fall fantasies for you and your lover.  (C. O. corres.)
     
37.
APPLICATION TITLE:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 2, 1984
 
REGISTRATION NUMBER:
TX-1-380-803
 
ISSUE:
Vol. 38, issue no. 276
 
PUBLICATION DATE:
June 10, 1983
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Sultry summer savings!
     
38.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 2, 1985
 
REGISTRATION NUMBER:
TX-1-706-524
 
ISSUE:
Vol. 38, issue no. 291
 
PUBLICATION DATE:
September 17, 1984
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: The Glamour of Hollywood holidays is yours! : catalog no. 4601.
     
39.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 2, 1985
 
REGISTRATION NUMBER:
TX-1-733-066
 
ISSUE:
Vol. 40, issue no. 298
 
PUBLICATION DATE:
January 18, 1985
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Sizzling sexy.

 
Schedules
20

--------------------------------------------------------------------------------

 


40.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 2, 1985
 
REGISTRATION NUMBER:
TX-1-713-998
 
ISSUE:
Vol. 42, issue no. 301
 
PUBLICATION DATE:
June 10, 1985
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Sale-a-brate : catalog no. 5401.
     
41.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
May 30, 1986
 
REGISTRATION NUMBER:
TX-1-846-894
 
ISSUE:
Vol. 47, no. 310
 
PUBLICATION DATE:
December 9, 1985
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
     
42.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
May 30;1986
 
REGISTRATION NUMBER:
TX-1-838-969
 
ISSUE:
Vol. 48, issue no. 311
 
PUBLICATION DATE:
January 20, 1986
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242  Issue ti.: The
Best kept secrets of sex appeal.
     
43.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 4, 1978
 
REGISTRATION NUMBER:
TX-485-679
 
ISSUE:
Vol. 32, issue no. 224
 
PUBLICATION DATE:
August 1, 1978
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.: Action! Take, love! thrills! ecstasy! (C.O. corres.)
     
44.
APPLICATION TITLE:
Break out .. . the news . now!
   
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
   
CLASS:
TX (Textual Works)
   
REGISTRATION DATE:
October 5, 1979
   
REGISTRATION NUMBER:
TX-396-541
   
ISSUE:
Vol. 33, issue no. 231
 

 
Schedules
21

--------------------------------------------------------------------------------

 



 
ISSUE DATE:
July 10, 1979
 
PUBLICATION DATE:
April 11, 1979
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown.  Description based on:  Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
(C.O. corres.)
     
45.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
November 30;1979
 
REGISTRATION NUMBER:
TX-419-642
 
ISSUE:
Vol. 33, issue no. 237
 
PUBLICATION DATE:
September 21, 1979
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown.  Description based on: Vol. 32, issue no. 217, December 5,
1977.
 
MISCELLANEOUS:
Issue ti.: Frederick’s special report, how to do it for the holidays.  (C.O.
corres.)
     
46.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 16, 1980
 
REGISTRATION NUMBER:
TX-509-248
 
ISSUE:
Vol. 34, issue no. 239
 
PUBLICATION DATE:
December 5, 1979
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood:  Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Better buy now! : Sale, more for less.
     
47.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
July 18, 1980
 
REGISTRATION NUMBER:
TX-511-877
 
ISSUE:
Vol. 34, issue no. 240
 
PUBLICATION DATE:
January 21, 1980
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood:  Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Summer love : how to get it by spring.
     
48.
 CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
December 29, 1980
 
REGISTRATION NUMBER:
TX-646-970
 
ISSUE:
Vol. 34, issue no. 248
 
PUBLICATION DATE:
September 23, 1980
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Follow me, surrender to Frederick’s.

 
Schedules
22

--------------------------------------------------------------------------------

 
 
49.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 5, 1981
 
REGISTRATION NUMBER:
TX-641-660
 
ISSUE:
Vol. 35, issue no. 251
 
PUBLICATION DATE:
January 23, 1981
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: I’ve got my man! You deserve yours!
     
50.
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
June 8, 1981
 
REGISTRATION NUMBER:
TX-707-738
 
ISSUE:
Vol. 35, issue no. 253
 
PUBLICATION DATE:
June 5, 1981
 
NEW MATTER:
photos and artwork
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown.  Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Show off now!
     
51.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 22, 1981
 
REGISTRATION NUMBER:
TX-852-256
 
ISSUE:
Vol. 35, issue no. 255
 
PUBLICATION DATE:
June 5, 1981
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
(C.O. corres.)
     
52.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 17, 1982
 
REGISTRATION NUMBER:
TX-895-688
 
ISSUE:
Vol. 35, issue no. 257
 
PUBLICATION DATE:
August 1, 1981
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown.  Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Just imagine, a new sexier you! (C.O. corres.)
     
53.
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood, employer for
hire.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
March 17, 1982
 
REGISTRATION NUMBER:
TX-872-313
 
ISSUE:
Vol. 35, issue no. 259
 
PUBLICATION DATE:
September 15, 1981
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
IMPRINT:
Hollywood: Frederick’s of Hollywood
 
ISSN NUMBER:
0162-0401 = Frets
 
NOTES:
Frequency unknown. Description based on: Vol. 34, issue no. 242
 
MISCELLANEOUS:
Issue ti.: Don’t miss it.

 
Schedules
23

--------------------------------------------------------------------------------

 


54.
PARTY OF THE FIRST:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
 
PARTY OF THE SECOND:
Crédit Agricole Indosuez
 
DOCUMENT TYPE:
Assignment of Copyright
 
REGISTRATION DATE:
1990
 
EXECUTED:
September 29, 1997
 
RECORDED DATE:
October 9, 1997
 
NOTES:
Frederick’s of Hollywood: grab bag special sale (catalog) and 131 other titles.
Subsidiary intellectual property security agreement.
 
MICROFILM:
V003405 P125
     
55.
APPLICATION TIME:
Intimate details by Frederick’s of Hollywood.
 
APPLICATION AUTHOR:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
 
CLASS:
TX (Textual Works)
 
REGISTRATION DATE:
October 24, 1990
 
ISSUE:
Vol. 1, issue no. 1
 
PUBLICATION DATE:
September 19, 1990
 
NEW MATTER:
additions and compilation
 
PUB FREQUENCY:
Other
 
NOTES:
Frequency unknown.
     
56.
OWNER:
Private Moments, Inc.
 
APPLICATION AUTHOR:
New textual and pictorial material; Private Moments, employer for hire.
 
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
September 23, 1982
 
REGISTRATION NUMBER:
TX-1-085-885
 
PUBLICATION DATE:
September 17, 1982
 
NEW MATTER:
“new textual and pictorial material.”
 
REGISTRATION DEPOSIT:
23 p.
 
IMPRINT:
Los Angeles : Private Moments, c1982.
 
MISCELLANEOUS:
C.O. corres.
     
57.
CLASS:
TX (Textual Works)
 
RETRIEVAL CODE:
B (Monographic Works of a Non-dramatic Literary Nature)
 
STATUS:
Registered
 
REGISTRATION DATE:
June 1, 1987
 
PUBLICATION DATE:
February 23, 1987
 
NEW MATTER:
additions and compilation
     
58.
PARTY OF THE FIRST:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood.
 
PARTY OF THE SECOND:
Hollywood Mail Order Corporation d.b.a. Frederick’s of Hollywood
 
DOCUMENT TYPE:
Assignment of Copyright
 
REGISTRATION DATE:
1987
 
EXECUTED:
September 29, 1997
 
RECORDED DATE:
October 9, 1997
 
NOTES:
Frederick’s of Hollywood: grab bag special sale (catalog) and 131 other titles.
Subsidiary intellectual property security agreement.
 
MICROFILM:
V003405 P125

 
Schedules
24

--------------------------------------------------------------------------------

 

Domain Names
 
Domain Name
 
Renewal Date
FOHINC.BIZ
 
5/16/2009
FOH-INC.COM
 
5/17/2009
FOHINC.INFO
 
5/17/2009
FOHINC.MOBI
 
5/17/2009
FOHINC.NET
 
5/17/2009
FOHINC.ORG
 
5/17/2009
FOHINC.US
 
5/16/2009
FREDERICKOFHOLLYWOODLINGERIE.COM
 
1/9/2009
FREDERICKSHOLLYWOOD.COM
 
1/9/2010
FREDERICKSOFHOLLYWOOD.NET
 
12/6/2008
FREDERICKSOFHOLLYWOOD.ORG
 
12/6/2008
FREDERICKSOFHOLLYWOODLINGERIE.COM
 
5/17/2009
FREDRICKHOLLYWOOD.COM
 
8/29/2009
FREDRICKOFHOLYWOOD.COM
 
9/10/2009
FREDRICKSCLOTHING.COM
 
9/10/2009
FREDRICKSDESIGN.COM
 
2/4/2009
FREDRICKSINHOLLYWOOD.COM
 
9/10/2009
FREDRICKSLINGERIE.COM
 
9/10/2009
FREDRICKSOFHOLLYWOOD.COM
 
5/11/2009
FREDRICKS-OF-HOLLYWOOD.COM
 
12/27/2008
FREDRICKSOFHOLLYWOOD.NET
 
12/27/2008
FREDRICKSOFHOLLYWOODLINGERIE.COM
 
9/10/2009
FREDRICKSOFHOLYWOOD.COM
 
2/4/2009
HOLLYWOODNAUGHTYKNICKERS.COM
 
11/14/2008
HOLLYWOODTRIPLEFEATURE.COM
 
8/22/2008
HOLLYWOODTRIPLETHREAT.COM
 
3/27/2010
SEDUCTIONBYFREDERICKS.COM
 
8/22/2008
SEDUCTIONBYFREDERICKSOFHOLLYWOOD.COM
 
8/22/2008
SUPERSTARSALE.COM
 
4/30/2009
TRIPLEFEATUREBRA.COM
 
8/22/2008
WWWFREDERICKS.COM
 
2/6/2009
WWWFREDRICKS.COM
 
2/6/2009
fredericksofhollywood.com
 
10/22/2008
Brapower.com
 
4/4/20012
getcheeky.com
 
3/1/2012
hollywoodlorise.com
 
4/9/2012
hollywoodlowrise.com
 
4/9/2012
premiereline.com
 
8/30/2010


Schedules
25

--------------------------------------------------------------------------------

 
 
Host Names (at Data Return)
 
No expiration
Mail.fredericks.com
   
intranet.fredericks.com
   
manager.fredericks.com
   
stageweb.fredericks.com
   
origin.fredericks.com
   
emails.fredericks.com
  
 

 
Schedules
26

--------------------------------------------------------------------------------

 
 
B. Intellectual Property of Frederick’s of Hollywood Group Inc.
 
Trademark
 
Database
 
Status
 
Class
 
Owner Name
KNICKERS BY CINEMA ETOILE
 
U.S. Federal
 
PUBLISHED (PENDING)
 
25
 
MOVIE STAR, INC.
CINEMA STUDIO
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
NIGHT MANEUVERS
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
THE BOUDOIR COLLECTION
 
U.S. Federal
 
PUBLISHED (PENDING) 
Intent to Use 
 
25
 
MOVIE STAR, INC.
LIQUID SATIN
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
STARDUST
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
STARCREST
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
M.T.B MEANT TO BE
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
SEDUCTIVE WEAR BY CINEMA ETOILE
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
SEDUCTIVE WEAR
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
COMFY COZY
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
NIGHT MAGIC
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
PRIVATE PROPERTY
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
HEATHER NICOLE
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
CINEJOUR
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
REAL SHAPES
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
COURT STREET
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
STARRY NITES
 
U.S. Federal
 
REGISTERED
 
25
 
MOVIE STAR, INC.
PAM UNDIES
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
CINEMA ETOILE
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
MOVIE STAR
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
SWEET-TOPS
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
MOVIE STAR
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
CUDDL'FORM
 
U.S. Federal
 
RENEWED (REGISTERED)
 
25
 
MOVIE STAR, INC.
MOVIE STAR
  
U.S. State
  
RENEWED PR
  
25
  
MOVIE STAR INC


Schedules
27

--------------------------------------------------------------------------------

 


Image
 
[logo21.jpg]
Trademark
 
KNICKERS BY CINEMA ETOILE
Full Text Translation
 
THE ENGLISH TRANSLATION OF THE FRENCH WORDING "CINEMA ETOILE" IS "MOVIE STAR."
Trademark Translation
 
MOVIE STAR
Design Type
 
BLOCK LETTERS
Database
 
U.S. Federal
Application Number
 
77122917
Status
 
REGISTERED (Registration Number: 3,373,701)
Status According to PTO
 
(819) SU - REGISTRATION REVIEW COMPLETE
USPTO Status Date
 
14-DEC-2007
Application Date
 
06-MAR-2007
Published
 
31-JUL-2007
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WOMEN'S PANTIES
International Class
 
International Class: 25 
First Used: 25-SEP-2007 
In Commerce: 25-SEP-2007 
Owner at Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
1115 BROADWAY, 11TH FLOOR 
NEW YORK, NEW YORK 10010 
Other U.S. Registrations
 
0690969, 1209847, 2228727 AND OTHERS
Reference Number
 
10623
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
Domestic Representative
 
HOWARD N. ARONSON
Disclaims
 
"KNICKERS"
History
  
14-DEC-2007 LAW OFFICE REGISTRATION REVIEW COMPLETED 
05-DEC-2007 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
30-NOV-2007 STATEMENT OF USE PROCESSING COMPLETE 
15-NOV-2007 USE AMENDMENT FILED 
15-NOV-2007 TEAS STATEMENT OF USE RECEIVED 
23-OCT-2007 NOTICE OF ALLOWANCE-MAILED 
31-JUL-2007 PUBLISHED FOR OPPOSITION 
11-JUL-2007 NOTICE OF PUBLICATION 
28-JUN-2007 LAW OFFICE PUBLICATION REVIEW COMPLETED 
21-JUN-2007 APPROVED FOR PUB - PRINCIPAL REGISTER 
20-JUN-2007 EXAMINER'S AMENDMENT ENTERED 
20-JUN-2007 NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED 
20-JUN-2007 EXAMINERS AMENDMENT E-MAILED 
20-JUN-2007 EXAMINERS AMENDMENT -WRITTEN 
19-JUN-2007 ASSIGNED TO EXAMINER 
04-MAY-2007 APPLICANT AMENDMENT PRIOR TO EXAMINATION - ENTERED 
04-MAY-2007 ASSIGNED TO LIE 
10-APR-2007 TEAS PRELIMINARY AMENDMENT RECEIVED 
09-MAR-2007 NEW APPLICATION ENTERED IN TRAM 

 
Schedules
28

--------------------------------------------------------------------------------

 


Image
 
[logo22.jpg]
Trademark
 
CINEMA STUDIO
Design Type
 
BLOCK LETTERS
Database
 
U.S. Federal
Application Number
 
78817910
Registration Number
 
3309506
Status
 
REGISTERED
Status According to PTO
 
(700) REGISTERED
USPTO Status Date
 
09-OCT-2007
Application Date
 
17-FEB-2006
Published
 
28-NOV-2006
Registration Date
 
09-OCT-2007
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WOMEN'S SLEEPWEAR, PAJAMAS, NIGHTGOWNS, NIGHT SHIRTS, DORM SHIRTS,
ROBES, BABYDOLL PAJAMAS, CHEMISES, NEGLIGEES, AND SEDUCTIVE WEAR, NAMELY,
THONGS, GARTER BELTS, GARTERS, TEDDIES, BRASSIERES, BRALETTES IN THE NATURE OF
BRASSIERES OFSMALLER DESIGN, PANTIES, BUSTIERS, BABYDOLL PAJAMA SETS COMPRISED
OF TOPS AND PANTIES, AND TWO PIECE PAJAMA SETS COMPRISED OF TOPS AND SHORTS
International Class
 
International Class: 25 
First Used: 25-JAN-2007 
In Commerce: 25-JAN-2007 
Registrant/Owner at Publication/Applicant
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
1115 BROADWAY, 11TH FLOOR  NEW YORK, NEW YORK 10010 
Other U.S. Registrations
 
1209847
Reference Number
 
9897
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE, NY 10583 
Domestic Representative
 
HOWARD N. ARONSON
History
  
09-OCT-2007 REGISTERED-PRINCIPAL REGISTER 
06-SEP-2007 LAW OFFICE REGISTRATION REVIEW COMPLETED 
06-SEP-2007 ASSIGNED TO LIE 
30-JUL-2007 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
26-JUN-2007 STATEMENT OF USE PROCESSING COMPLETE 
15-MAR-2007 USE AMENDMENT FILED 
15-MAR-2007 TEAS STATEMENT OF USE RECEIVED 
20-FEB-2007 NOTICE OF ALLOWANCE-MAILED 
28-NOV-2006 PUBLISHED FOR OPPOSITION 
08-NOV-2006 NOTICE OF PUBLICATION 
03-OCT-2006 LAW OFFICE PUBLICATION REVIEW COMPLETED 
18-SEP-2006 ASSIGNED TO LIE 
02-SEP-2006 APPROVED FOR PUB - PRINCIPAL REGISTER 
26-AUG-2006 TEAS/EMAIL CORRESPONDENCE ENTERED 
25-AUG-2006 CORRESPONDENCE RECEIVED IN LAW OFFICE 
25-AUG-2006 TEAS RESPONSE TO OFFICE ACTION RECEIVED 
09-AUG-2006 NON-FINAL ACTION E-MAILED 
09-AUG-2006 NON-FINAL ACTION WRITTEN 
08-AUG-2006 ASSIGNED TO EXAMINER 
24-FEB-2006 NEW APPLICATION ENTERED IN TRAM 

 
Schedules
29

--------------------------------------------------------------------------------

 


Trademark
 
NIGHT MANEUVERS
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
76510138
Registration Number
 
2977356
Status
 
REGISTERED
Status According to PTO
 
(700) REGISTERED
USPTO Status Date
 
26-JUL-2005
Application Date
 
28-APR-2003
Allowance Filed
 
02-NOV-2004
Published
 
10-AUG-2004
Registration Date
 
26-JUL-2005
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WOMEN'S SLEEPWEAR, PAJAMAS, NIGHTGOWNS, NIGHT SHIRTS, DORM SHIRTS,
ROBES, BABYDOLLS, CHEMISES, NEGLIGEES, AND SEDUCTIVE WEAR, NAMELY, THONGS,
GARTER BELTS, GARTERS, TEDDIES, BRASSIERES, BRALETTES, PANTIES, BUSTIERS,
BABYDOLL-SHORT NIGHTSETS, AND TWO PIECE SHORT PAJAMA SETS
International Class
 
International Class: 25 
First Used: 31-JAN-2004 
In Commerce: 31-JAN-2004 
Registrant/Owner at Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
1115 BROADWAY, 11TH FLOOR 
NEW YORK, NEW YORK 10010 
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
History
  
07-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
07-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
26-JUL-2005 REGISTERED-PRINCIPAL REGISTER 
31-MAY-2005 LAW OFFICE REGISTRATION REVIEW COMPLETED 
31-MAY-2005 ASSIGNED TO LIE 
18-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
14-MAY-2005 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
12-MAY-2005 STATEMENT OF USE PROCESSING COMPLETE 
14-APR-2005 USE AMENDMENT FILED 
14-APR-2005 TEAS STATEMENT OF USE RECEIVED 
14-APR-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
02-NOV-2004 NOTICE OF ALLOWANCE-MAILED 
10-AUG-2004 PUBLISHED FOR OPPOSITION 
21-JUL-2004 NOTICE OF PUBLICATION 
10-JUN-2004 APPROVED FOR PUB - PRINCIPAL REGISTER 
15-MAR-2004 CORRESPONDENCE RECEIVED IN LAW OFFICE 
15-MAR-2004 PAPER RECEIVED 
15-SEP-2003 NON-FINAL ACTION MAILED 
13-SEP-2003 ASSIGNED TO EXAMINER 

 
Schedules
30

--------------------------------------------------------------------------------

 


Trademark
 
THE BOUDOIR COLLECTION
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
76510139
Status
 
PUBLISHED (PENDING) 
Intent to Use 
Status According to PTO
 
(688) NOTICE OF ALLOWANCE – ISSUED
USPTO Status Date
 
15-JAN-2008
Application Date
 
28-APR-2003
Published
 
23-OCT-2007
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WOMEN'S SLEEPWEAR, PAJAMAS, NIGHTGOWNS, NIGHT SHIRTS, DORM SHIRTS,
ROBES, BABYDOLLS, CHEMISES, NEGLIGEES, AND SEDUCTIVE WEAR, NAMELY, THONGS,
GARTER BELTS, GARTERS, TEDDIES, BRASSIERES, BRALETTES, PANTIES, BUSTIERS,
BABYDOLL-SHORT NIGHTSETS, AND TWO PIECE SHORT PAJAMA SETS
Owner at Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
1115 BROADWAY, 11TH FLOOR 
NEW YORK, NEW YORK 10010 
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
Disclaims
 
"COLLECTION"
History
 
15-JAN-2008 NOTICE OF ALLOWANCE-MAILED 
23-OCT-2007 PUBLISHED FOR OPPOSITION 
03-OCT-2007 NOTICE OF PUBLICATION 
17-SEP-2007 LAW OFFICE PUBLICATION REVIEW COMPLETED 
15-SEP-2007 APPROVED FOR PUB - PRINCIPAL REGISTER 
04-SEP-2007 LIE CHECKED SUSP - TO ATTY FOR ACTION 
30-JAN-2007 REPORT COMPLETED SUSPENSION CHECK CASE STILL SUSPENDED 
30-JAN-2007 ASSIGNED TO LIE 
07-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
07-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
14-JUL-2006 REPORT COMPLETED SUSPENSION CHECK CASE STILL SUSPENDED 
10-DEC-2005 REPORT COMPLETED SUSPENSION CHECK CASE STILL SUSPENDED 
31-MAY-2005 REPORT COMPLETED SUSPENSION CHECK CASE STILL SUSPENDED 
18-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
29-NOV-2004 REPORT COMPLETED SUSPENSION CHECK CASE STILL SUSPENDED 
27-MAY-2004 LETTER OF SUSPENSION MAILED 
15-MAR-2004 CORRESPONDENCE RECEIVED IN LAW OFFICE 
15-MAR-2004 PAPER RECEIVED 
15-SEP-2003 NON-FINAL ACTION MAILED 
13-SEP-2003 ASSIGNED TO EXAMINER 

 
Schedules
31

--------------------------------------------------------------------------------

 
 
Trademark
 
LIQUID SATIN
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
76271929
Registration Number
 
2738152
Status
 
REGISTERED
Status According to PTO
 
(700) REGISTERED
USPTO Status Date
 
15-JUL-2003
Application Date
 
18-JUN-2001
Allowance Filed
 
01-OCT-2002
Published
 
09-JUL-2002
Registration Date
 
15-JUL-2003
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) CLOTHING MADE IN WHOLE OR SIGNIFICANT PART OF SATIN, NAMELY,
DAYWEAR, NAMELY, SLIPS, PANTIES, BRASSIERES, BODYSUITS, GARTER BELTS, BUSTIERS,
CAMISOLES, TWO PIECE CROP TOP SETS; SEDUCTIVE WEAR, NAMELY, PEIGNOIR ENSEMBLES,
TEDDIES,BABYDOLLS; LOUNGEWEAR, ROBES, SLEEPWEAR, PAJAMAS, NIGHTGOWNS
International Class
 
International Class: 25 
First Used: JAN-2003 
In Commerce: JAN-2003 
Registrant/Owner at Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
1115 BROADWAY, 11TH FLOOR 
NEW YORK, NEW YORK 10010 
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
Disclaims
 
"SATIN"
History
 
03-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
03-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
18-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
15-JUL-2003 REGISTERED-PRINCIPAL REGISTER 
22-MAY-2003 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
22-MAY-2003 ASSIGNED TO EXAMINER 
19-MAY-2003 STATEMENT OF USE PROCESSING COMPLETE 
25-MAR-2003 USE AMENDMENT FILED 
28-MAR-2003 PAPER RECEIVED 
01-OCT-2002 NOTICE OF ALLOWANCE-MAILED 
09-JUL-2002 PUBLISHED FOR OPPOSITION 
19-JUN-2002 NOTICE OF PUBLICATION 
04-MAR-2002 APPROVED FOR PUB - PRINCIPAL REGISTER 
18-OCT-2001 CORRESPONDENCE RECEIVED IN LAW OFFICE 
05-SEP-2001 NON-FINAL ACTION MAILED 
30-AUG-2001 ASSIGNED TO EXAMINER 

 
Schedules
32

--------------------------------------------------------------------------------

 


Trademark
 
STARDUST
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
76218587
Registration Number
 
2546914
Status
 
REGISTERED
Status According to PTO
 
(700) REGISTERED
USPTO Status Date
 
12-MAR-2002
Application Date
 
05-MAR-2001
Published
 
18-DEC-2001
Registration Date
 
12-MAR-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' APPAREL, NAMELY, BRASSIERES, PANTIES, PETTICOATS, GIRDLES,
GARTERS, GARTER BELTS, CAMISOLES, SLIPS, HALF SLIPS, TEDDIES, TANK TOPS, TAP
PANTS, LOUNGEWEAR, ROBES, SWEAT SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING
PAJAMAS,ROMPERS, PLAY SUITS, JUMP SUITS, PATIO SHIRTS, COVER UPS, SLEEPWEAR,
GOWNS, PAJAMAS, DORM SHIRTS, NIGHT SHIRTS, BABY DOLL PAJAMAS, CHEMISES, AND
NEGLIGEES
International Class
 
International Class: 25 
First Used: NOV-1942 
In Commerce: NOV-1942 
Registrant/Owner at Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
136 MADISON AVENUE 
NEW YORK, NEW YORK 10016 
Other U.S. Registrations
 
0319172, 0416187
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
History
 
23-MAR-2007 CASE FILE IN TICRS 
03-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
03-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
18-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
12-MAR-2002 REGISTERED-PRINCIPAL REGISTER 
18-DEC-2001 PUBLISHED FOR OPPOSITION 
28-NOV-2001 NOTICE OF PUBLICATION 
02-JUL-2001 APPROVED FOR PUB - PRINCIPAL REGISTER 
28-JUN-2001 CORRESPONDENCE RECEIVED IN LAW OFFICE 
28-JUN-2001 EXAMINER'S AMENDMENT MAILED 
26-JUN-2001 ASSIGNED TO EXAMINER 

 
Schedules
33

--------------------------------------------------------------------------------

 


Trademark
 
STARCREST
Cross References
 
STAR CREST
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
76218586
Registration Number
 
2546913
Status
 
REGISTERED
Status According to PTO
 
(700) REGISTERED
USPTO Status Date
 
12-MAR-2002
Application Date
 
05-MAR-2001
Published
 
18-DEC-2001
Registration Date
 
12-MAR-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' APPAREL, NAMELY, BRASSIERES, PANTIES, PETTICOATS, GIRDLES,
GARTERS, GARTER BELTS, CAMISOLES, SLIPS, HALF SLIPS, TEDDIES, TANK TOPS, TAP
PANTS, LOUNGEWEAR, ROBES, SWEAT SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING
PAJAMAS,ROMPERS, PLAY SUITS, JUMP SUITS, PATIO SHIRTS, COVER UPS, SLEEPWEAR,
GOWNS, PAJAMAS, DORM SHIRTS, NIGHT SHIRTS, BABY DOLLS PAJAMAS, CHEMISES, AND
NEGLIGEES
International Class
 
International Class: 25 
First Used: MAR-1941 
In Commerce: MAR-1941 
Registrant/Owner at Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
136 MADISON AVENUE 
NEW YORK, NEW YORK 10016 
Other U.S. Registrations
 
0390611
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
History
 
23-MAR-2007 CASE FILE IN TICRS 
03-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
03-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
18-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
12-MAR-2002 REGISTERED-PRINCIPAL REGISTER 
18-DEC-2001 PUBLISHED FOR OPPOSITION 
28-NOV-2001 NOTICE OF PUBLICATION 
02-JUL-2001 APPROVED FOR PUB - PRINCIPAL REGISTER 
28-JUN-2001 CORRESPONDENCE RECEIVED IN LAW OFFICE 
28-JUN-2001 EXAMINER'S AMENDMENT MAILED 
26-JUN-2001 ASSIGNED TO EXAMINER 

 
Schedules
34

--------------------------------------------------------------------------------

 


Image
 
[logo16.jpg]
Trademark
 
M.T.B MEANT TO BE
Cross References
 
MTB MEANT TO BE
Design Type
 
WORD AND DESIGN
Database
 
U.S. Federal
Application Number
 
75747987
Registration Number
 
2428946
Status
 
REGISTERED
Affidavit Section
 
REGISTERED – SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Affidavit Date
 
02-MAR-2007
Status According to PTO
 
(702) SECTION 8 & 15 – ACCEPTED AND ACKNOWLEDGED
USPTO Status Date
 
02-MAR-2007
Application Date
 
12-JUL-1999
Allowance Filed
 
06-JUN-2000
Published
 
14-MAR-2000
Declaration Approved
 
17-NOV-2000
Registration Date
 
13-FEB-2001
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) CLOTHING, NAMELY, LOUNGEWEAR, AND SLEEPWEAR
International Class
 
International Class: 25  First Used: 07-MAR-2000  In Commerce: 07-MAR-2000 
Registrant/Owner at Publication/Applicant
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
1115 BROADWAY, 11TH FLOOR  NEW YORK, NEW YORK 10010 
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP  ONE CHASE ROAD  SCARSDALE, NY 10583 
Design Codes
 
260337 OVALS THAT ARE COMPLETELY OR PARTIALLY SHADED 
260331 OVALS CONTAINING ONLY LETTERS OR NUMERALS 
310501 SMALL INCONSPICUOUS DESIGN ELEMENTS AS PUNCTUATION 
310513 INCONSPICUOUS CIRCLES 
History
 
02-MAR-2007 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
23-FEB-2007 ASSIGNED TO PARALEGAL 
03-JAN-2007 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
03-JAN-2007 TEAS SECTION 8 & 15 RECEIVED 
03-JAN-2007 APPLICANT/CORRESPONDENCE CHANGES (NON-RESPONSIVE) ENTERED 
03-JAN-2007 TEAS CHANGE OF OWNER ADDRESS RECEIVED 
30-NOV-2006 CASE FILE IN TICRS 
03-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
03-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
25-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
13-FEB-2001 REGISTERED-PRINCIPAL REGISTER 
17-NOV-2000 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
16-NOV-2000 ASSIGNED TO EXAMINER 
31-AUG-2000 STATEMENT OF USE PROCESSING COMPLETE 
31-AUG-2000 USE AMENDMENT FILED 
06-JUN-2000 NOTICE OF ALLOWANCE-MAILED 
14-MAR-2000 PUBLISHED FOR OPPOSITION 
11-FEB-2000 NOTICE OF PUBLICATION 
10-JAN-2000 APPROVED FOR PUB - PRINCIPAL REGISTER 
26-NOV-1999 CORRESPONDENCE RECEIVED IN LAW OFFICE 
02-NOV-1999 NON-FINAL ACTION MAILED 
29-OCT-1999 ASSIGNED TO EXAMINER 

 
Schedules
35

--------------------------------------------------------------------------------

 


Trademark
 
SEDUCTIVE WEAR BY CINEMA ETOILE
Full Text Translation
 
THE ENGLISH TRANSLATION OF "CINEMA ETOILE" IS "MOVIE STAR".
Trademark Translation
 
SEDUCTIVE WEAR BY MOVIE STAR
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
75450326
Registration Number
 
2228727
Status
 
REGISTERED
Affidavit Section
 
REGISTERED - SEC. 15 ACKNOWLEDGED
Affidavit Date
 
23-DEC-2004
Status According to PTO
 
(701) SECTION 8 – ACCEPTED
USPTO Status Date
 
22-DEC-2004
Application Date
 
16-MAR-1998
Published
 
08-DEC-1998
Registration Date
 
02-MAR-1999
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WEARING APPAREL, NAMELY, LOUNGEWEAR, SLEEPWEAR, GARTERS AND GARTER
BELTS
International Class
 
International Class: 25 
First Used: 15-JUN-1995 
In Commerce: 15-JUN-1995 
Registrant/Owner at Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
136 MADISON AVENUE 
NEW YORK, NEW YORK 10016 
Other U.S. Registrations
 
0690969, 1190788, 1209847
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
Disclaims
 
"WEAR"
History
 
16-JUL-2007 CASE FILE IN TICRS 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
08-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
01-FEB-2006 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
25-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
23-DEC-2004 REGISTERED - SEC. 15 ACKNOWLEDGED 
26-NOV-2004 REGISTERED - SEC. 15 AFFIDAVIT FILED 
22-DEC-2004 REGISTERED - SEC. 8 (6-YR) ACCEPTED 
26-NOV-2004 REGISTERED - SEC. 8 (6-YR) FILED 
26-NOV-2004 PAPER RECEIVED 
02-MAR-1999 REGISTERED-PRINCIPAL REGISTER 
08-DEC-1998 PUBLISHED FOR OPPOSITION 
06-NOV-1998 NOTICE OF PUBLICATION 
13-OCT-1998 APPROVED FOR PUB - PRINCIPAL REGISTER 
05-OCT-1998 EXAMINER'S AMENDMENT MAILED 
01-OCT-1998 NON-FINAL ACTION MAILED 
24-SEP-1998 ASSIGNED TO EXAMINER 

 
Schedules
36

--------------------------------------------------------------------------------

 


Trademark
 
SEDUCTIVE WEAR
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
75451337
Registration Number
 
2228739
Status
 
REGISTERED
Affidavit Section
 
REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Affidavit Date
 
23-DEC-2004
Status According to PTO
 
(702) SECTION 8 & 15 - ACCEPTED AND ACKNOWLEDGED
USPTO Status Date
 
23-DEC-2004
Application Date
 
16-MAR-1998
Published
 
08-DEC-1998
Registration Date
 
02-MAR-1999
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WEARING APPAREL, NAMELY, LOUNGEWEAR, SLEEPWEAR, GARTERS AND GARTER
BELTS
International Class
 
International Class: 25 
First Used: 15-JUN-1995 
In Commerce: 15-JUN-1995 
Registrant/Owner at Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
136 MADISON AVENUE 
NEW YORK, NEW YORK 10016 
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
Disclaims
 
"WEAR"
History
 
18-JUL-2007 CASE FILE IN TICRS 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
08-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
25-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
23-DEC-2004 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
26-NOV-2004 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
26-NOV-2004 PAPER RECEIVED 
02-MAR-1999 REGISTERED-PRINCIPAL REGISTER 
08-DEC-1998 PUBLISHED FOR OPPOSITION 
06-NOV-1998 NOTICE OF PUBLICATION 
13-OCT-1998 APPROVED FOR PUB - PRINCIPAL REGISTER 
05-OCT-1998 EXAMINER'S AMENDMENT MAILED 
01-OCT-1998 NON-FINAL ACTION MAILED 
24-SEP-1998 ASSIGNED TO EXAMINER 

 
Schedules
37

--------------------------------------------------------------------------------

 


Trademark
 
COMFY COZY
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
75435351
Registration Number
 
2582551
Status
 
REGISTERED
Status According to PTO
 
(700) REGISTERED
USPTO Status Date
 
18-JUN-2002
Application Date
 
17-FEB-1998
Allowance Filed
 
02-MAR-1999
Published
 
08-DEC-1998
Declaration Approved
 
23-MAR-2002
Extension Approved
 
13-SEP-2001
Registration Date
 
18-JUN-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) SLEEPWEAR
International Class
 
International Class: 25 
First Used: 04-FEB-2002 
In Commerce: 04-FEB-2002 
Registrant/Owner at Publication/Applicant
 
MOVIE STAR, INC. 
NEW YORK CORPORATION 
136 MADISON AVENUE 
NEW YORK, NEW YORK 10016 
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
History
 
19-NOV-2007 CASE FILE IN TICRS 
03-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
03-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
26-MAY-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
18-JUN-2002 REGISTERED-PRINCIPAL REGISTER 
23-MAR-2002 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
15-MAR-2002 STATEMENT OF USE PROCESSING COMPLETE 
01-MAR-2002 USE AMENDMENT FILED 
13-SEP-2001 EXTENSION 5 GRANTED 
31-AUG-2001 EXTENSION 5 FILED 
03-APR-2001 EXTENSION 4 GRANTED 
02-MAR-2001 EXTENSION 4 FILED 
28-OCT-2000 EXTENSION 3 GRANTED 
28-AUG-2000 EXTENSION 3 FILED 
04-MAY-2000 EXTENSION 2 GRANTED 
29-FEB-2000 EXTENSION 2 FILED 
28-SEP-1999 EXTENSION 1 GRANTED 
01-SEP-1999 EXTENSION 1 FILED 
02-MAR-1999 NOTICE OF ALLOWANCE-MAILED 
08-DEC-1998 PUBLISHED FOR OPPOSITION 
06-NOV-1998 NOTICE OF PUBLICATION 
01-OCT-1998 APPROVED FOR PUB - PRINCIPAL REGISTER 
17-SEP-1998 ASSIGNED TO EXAMINER 

 
Schedules
38

--------------------------------------------------------------------------------

 


Trademark
 
NIGHT MAGIC
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
74687098
Registration Number
 
2039454
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
08-JAN-2007
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
08-JAN-2007
Application Date
 
12-JUN-1995
Allowance Filed
 
23-JUL-1996
Published
 
19-DEC-1995
Declaration Approved
 
18-DEC-1996
Registration Date
 
18-FEB-1997
OG Renewal
 
13-FEB-2007
Renewed
 
18-FEB-2007
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' DAY WEAR, NAMELY, PANTIES, PETTICOATS, CAMISOLES, SLIPS,
HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS; LOUNGEWEAR, NAMELY, ROBES, SWEAT
SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS, PLAY SUITS,
JUMP SUITS, PATIOSHIFTS, COVER UPS; SLEEPWEAR, NAMELY, GOWNS, PAJAMAS, DORM
SHIRTS, BABY DOLLS, CHEMISES, TEDDIES
International Class
 
International Class: 25  First Used: 12-JUL-1996  In Commerce: 12-JUL-1996 
Registrant/Owner at Publication/Applicant
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
1115 BROADWAY, 11TH FL.  NEW YORK, NEW YORK 10010 
Assignment Information
 
Assignee:   ROSENTHAL & ROSENTHAL INC.  1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC. 
Correspondent:  ROSENTHAL & ROSENTHAL, INC.,1370 BROADWAY - 2ND FLOOR  NEW YORK,
NY 10018 
Brief: SECURITY AGREEMENT  Signed: 24-APR-1996  Recorded: 02-MAY-1996 
Reel/Frame: 1455/0955 
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP  ONE CHASE ROAD  SCARSDALE NY 10583 
History
 
08-JAN-2007 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS) 
08-JAN-2007 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED 
20-DEC-2006 CASE FILE IN TICRS 
14-DEC-2006 ASSIGNED TO PARALEGAL 
13-OCT-2006 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED 
13-OCT-2006 TEAS SECTION 8 & 9 RECEIVED 
03-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
03-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
03-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
22-NOV-2002 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
24-OCT-2002 RESPONSE RECEIVED TO POST REG. ACTION - SEC. 8 & 15 
24-OCT-2002 PAPER RECEIVED 
22-AUG-2002 POST REGISTRATION ACTION MAILED - SEC. 8 & 15 
28-JUN-2002 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
28-JUN-2002 PAPER RECEIVED 
18-FEB-1997 REGISTERED-PRINCIPAL REGISTER 
18-DEC-1996 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
13-DEC-1996 STATEMENT OF USE PROCESSING COMPLETE 
30-OCT-1996 USE AMENDMENT FILED 
23-JUL-1996 NOTICE OF ALLOWANCE-MAILED 
18-JAN-1996 EXTENSION OF TIME TO OPPOSE RECEIVED 
19-DEC-1995 PUBLISHED FOR OPPOSITION 
17-NOV-1995 NOTICE OF PUBLICATION 
30-SEP-1995 APPROVED FOR PUB - PRINCIPAL REGISTER 
25-SEP-1995 ASSIGNED TO EXAMINER 

 
Schedules
39

--------------------------------------------------------------------------------

 


Trademark
 
PRIVATE PROPERTY
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
74199874
Registration Number
 
1703417
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
11-JUL-2002
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
11-JUL-2002
Application Date
 
03-SEP-1991
Published
 
05-MAY-1992
Registration Date
 
28-JUL-1992
OG Renewal
 
20-AUG-2002
Renewed
 
28-JUL-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' DAY WEAR; NAMELY, PANTIES, PETTICOATS, CAMISOLES, SLIPS,
HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS; LOUNGEWEAR; NAMELY, ROBES, SWEAT
SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS, PLAY SUITS,
JUMP SUITS, PATIOSHIFTS, COVER UPS; SLEEPWEAR; NAMELY, GOWNS, PAJAMAS, DORM
SHIRTS, BABY DOLLS, CHEMISES, TEDDIES; MEN'S SHIRTS
International Class
 
International Class: 25  First Used: 1989  In Commerce: 1989 
Post Registration Owner
 
MOVIE STAR, INC., 1115 BROADWAY, 11TH FL.  NEW YORK, NEW YORK 10010 
Registrant/Owner at Publication/Applicant
 
SANMARK-STARDUST INC.  136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignment Information
 
Assignee:   MOVIE STAR, INC. 136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignor:   SANMARK-STARDUST INC.  Brief: CHANGE OF NAME EFFECTIVE 12-31-94 
Signed: 28-DEC-1992  Recorded: 07-NOV-1994  Reel/Frame: 1243/0342 
Assignee:   ROSENTHAL & ROSENTHAL INC., 1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC.  1370 BROADWAY  NY, NY 10018 
Brief: SECURITY AGREEMENT Signed: 24-APR-1996 Recorded: 02-MAY-1996 Reel/Frame:
1455/0955 
TTAB Information
 
Cancellation Number: 92027125  Date: 22-DEC-1997  Outcome: TERMINATED,
11-NOV-1999 
Plaintiff: JENNIFER'S JEANS, INC.  Application Number: 75210703  Registration
Number: 0000000 
Mark: PRIVATE PROPERTY 
Correspondent:   MYRON AMER, P.C. 114 OLD COUNTRY RD, SUITE 310  MINEOLA  NY 
11501 
Defendant: MOVIE STAR, INC.  Application Number: 74199874  Registration Number:
1703417 
Mark: PRIVATE PROPERTY 
Trademark Defendant Correspondent:   GOODMAN & TEITELBAUM 26 COURT STREET,
BROOKLYN NY 11242 
TTAB Entry: #9 TERMINATED, 11-NOV-1999  TTAB Entry: #8 BOARD'S DECISION:
DISMISSED, 21-SEP-1999 
Other U.S. Registrations
 
1392427
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP  ONE CHASE ROAD  SCARSDALE NY 10583 
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED TEAS REVOKE/APPOINT ATTORNEY
RECEIVED 
03-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
11-JUL-2002 REGISTERED/RENEWED (1st RNWL -10YRS) REG. SEC.8 (10YR) ACCEPTED SEC.
9 GRANTED
25-APR-2002 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED, PAPER
RECEIVED 
11-NOV-1999 CANCELLATION TERMINATED NO. 999999 
21-SEP-1999 CANCELLATION DISMISSED NO. 999999 
12-MAY-1999 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
13-JAN-1998 CANCELLATION INSTITUTED NO. 999999 
15-DEC-1997 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
28-JUL-1992 REGISTERED-PRINCIPAL REGISTER 
05-MAY-1992 PUBLISHED FOR OPPOSITION 
03-APR-1992 NOTICE OF PUBLICATION 
13-JAN-1992 APPROVED FOR PUB - PRINCIPAL REGISTER 
06-JAN-1992 ASSIGNED TO EXAMINER 

 
Schedules
40

--------------------------------------------------------------------------------

 


Trademark
 
HEATHER NICOLE
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
74060724
Registration Number
 
1704269
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
25-JUL-2002
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
25-JUL-2002
Application Date
 
21-MAY-1990
Published
 
11-DEC-1990
Registration Date
 
28-JUL-1992
OG Renewal
 
03-SEP-2002
Renewed
 
28-JUL-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' AND CHILDREN'S DAY WEAR; NAMELY, PANTIES, PETTICOATS,
CAMISOLES, SLIPS, HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS, LOUNGEWEAR; NAMELY,
ROBES, SWEAT SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS,
PLAY SUITS, JUMPSUITS, PATIO SHIFTS, COVER UPS, SLEEPWEAR; NAMELY, GOWNS,
PAJAMAS, DORM SHIRTS, BABY DOLLS, CHEMISES, TEDDIES
International Class
 
International Class: 25  First Used: 08-AUG-1991  In Commerce: 08-AUG-1991 
Post Registration Owner
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
1115 BROADWAY 11TH FL  NEW YORK, NEW YORK 10010 
Registrant/Owner at
Publication/Applicant
 
SANMARK STARDUST, INC.  NEW YORK CORPORATION 
136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignment Information
 
Assignee:   MOVIE STAR, INC.  136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignor:   SANMARK-STARDUST INC. 
Correspondent:   PERRY TEITELBAUM, ESQ.  GOODMAN & TEITELBAUM 
26 COURT STREET  SUITE 1400  BROOKLYN, NY 11242 
Brief: CHANGE OF NAME EFFECTIVE 12-31-94 
Signed: 28-DEC-1992  Recorded: 07-NOV-1994  Reel/Frame: 1243/0342 
Assignee:   ROSENTHAL & ROSENTHAL INC.  1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC.  1370 BROADWAY - 2ND FLOOR  NEW
YORK, NY 10018 
Brief: SECURITY AGREEMENT  Signed: 24-APR-1996  Recorded: 02-MAY-1996 
Reel/Frame: 1455/0955 
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP 
ONE CHASE ROAD  SCARSDALE NY 10583 
Portrait Permission
 
THE NAME "HEATHER NICOLE" DOES NOT IDENTIFY ANY LIVING INDIVIDUAL.
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
08-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
25-JUL-2002 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS) 
25-JUL-2002 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED 
15-MAY-2002 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED 
06-JAN-1998 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
15-DEC-1997 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
28-JUL-1992 REGISTERED-PRINCIPAL REGISTER 
25-OCT-1991 ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED 
01-OCT-1991 STATEMENT OF USE PROCESSING COMPLETE 
29-AUG-1991 USE AMENDMENT FILED 
05-MAR-1991 NOTICE OF ALLOWANCE-MAILED 
11-DEC-1990 PUBLISHED FOR OPPOSITION 
10-NOV-1990 NOTICE OF PUBLICATION 
03-OCT-1990 APPROVED FOR PUB - PRINCIPAL REGISTER 
17-SEP-1990 ASSIGNED TO EXAMINER 

 
Schedules
41

--------------------------------------------------------------------------------

 


Trademark
 
CINEJOUR
Full Text Translation
 
THE ENGLISH TRANSLATION OF THE WORD "CINE" IN THE MARK IS "CINEMA" AND THE
ENGLISH TRANSLATION OF THE WORD "JOUR" IN THE MARK IS "DAY".
Trademark Translation
 
CINEMA, DAY
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
73836564
Registration Number
 
1605698
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
27-SEP-2000
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
27-SEP-2000
Application Date
 
06-NOV-1989
Published
 
17-APR-1990
Registration Date
 
10-JUL-1990
OG Renewal
 
07-NOV-2000
Renewed
 
10-JUL-2000
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' AND CHILDREN'S DAY WEAR, NAMELY PANTIES, PETTICOATS,
CAMISOLES, SLIPS, HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS, LOUNGEWEAR, NAMELY
ROBES, SWEAT SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS,
PLAY SUITS, JUMPSUITS, SHIFTS, COVER UPS, SLEEPWEAR, NAMELY GOWNS, PAJAMAS, DORM
SHIRTS, BABY DOLLS, CHEMISES, TEDDIES
International Class
 
International Class: 25  First Used: 15-SEP-1989  In Commerce: 15-SEP-1989 
Post Registration Owner
 
MOVIE STAR, INC., 136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Registrant/Owner at
Publication/Applicant
 
SANMARK-STARDUST, INC.  NEW YORK CORPORATION 
145 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignment Information
 
Assignee:   MOVIE STAR, INC., 136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignor:   SANMARK-STARDUST INC. 
Correspondent:   PERRY TEITELBAUM, ESQ.  GOODMAN & TEITELBAUM 
26 COURT STREET  SUITE 1400  BROOKLYN, NY 11242 
Brief: CHANGE OF NAME EFFECTIVE 12-31-94 
Signed: 28-DEC-1992  Recorded: 07-NOV-1994  Reel/Frame: 1243/0342 
Assignee:   ROSENTHAL & ROSENTHAL INC.  1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC. 
1370 BROADWAY - 2ND FLOOR  NEW YORK, NY 10018 
Brief: SECURITY AGREEMENT  Signed: 24-APR-1996  Recorded: 02-MAY-1996 
Reel/Frame: 1455/0955 
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP 
ONE CHASE ROAD  SCARSDALE NY 10583 
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED/ TEAS REVOKE/APPOINT ATTORNEY
RECEIVED 
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
27-SEP-2000 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS) 
27-SEP-2000 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED 
10-APR-2000 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED 
10-APR-2000 POST REGISTRATION ACTION CORRECTION 
15-JUL-1996 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
18-MAR-1996 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
10-JUL-1990 REGISTERED-PRINCIPAL REGISTER 
17-APR-1990 PUBLISHED FOR OPPOSITION 
17-MAR-1990 NOTICE OF PUBLICATION 
09-FEB-1990 APPROVED FOR PUB - PRINCIPAL REGISTER 
07-FEB-1990 EXAMINER'S AMENDMENT MAILED 
29-JAN-1990 ALLOWANCE/COUNT WITHDRAWN 
17-JAN-1990 EXAMINER'S AMENDMENT MAILED 
21-DEC-1989 ASSIGNED TO EXAMINER 

 
Schedules
42

--------------------------------------------------------------------------------

 


Trademark
 
REAL SHAPES
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
73807394
Registration Number
 
1585795
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
17-AUG-2000
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
17-AUG-2000
Application Date
 
19-JUN-1989
Published
 
12-DEC-1989
Registration Date
 
06-MAR-1990
OG Renewal
 
26-SEP-2000
Renewed
 
06-MAR-2000
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) PANTIES AND COORDINATING TOPS NAMELY HALTERS, TANK TOPS,
UNCONSTRUCTED BRA LIKE TOPS AND TEDDIES
International Class
 
International Class: 25  First Used: MAY-1989  In Commerce: MAY-1989 
Post Registration Owner
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
136 MADISON AVE.  NEW YORK, NEW YORK 10016 
Registrant/Owner at
Publication/Applicant
 
SANMARK-STARDUST, INC.  NEW YORK CORPORATION 
145 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignment Information
 
Assignee:   MOVIE STAR, INC.  NEW YORK CORPORATION 
136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignor:   SANMARK-STARDUST INC. 
Correspondent:   PERRY TEITELBAUM, ESQ.  GOODMAN & TEITELBAUM 
26 COURT STREET  SUITE 1400 
BROOKLYN, NY 11242 
Brief: CHANGE OF NAME EFFECTIVE 12-31-94 
Signed: 28-DEC-1992  Recorded: 07-NOV-1994  Reel/Frame: 1243/0342 
Assignee:   ROSENTHAL & ROSENTHAL INC.  NEW YORK CORPORATION 
1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC.  OMAR BARBERO - VICE PRESIDENT 
1370 BROADWAY - 2ND FLOOR  NEW YORK, NY 10018 
Brief: SECURITY AGREEMENT 
Signed: 24-APR-1996  Recorded: 02-MAY-1996  Reel/Frame: 1455/0955 
Correspondent Info
 
HOWARD N. ARONSON 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
08-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
17-AUG-2000 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS) 
17-AUG-2000 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED 
10-JAN-2000 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED 
25-JUN-1996 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
05-JAN-1996 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
06-MAR-1990 REGISTERED-PRINCIPAL REGISTER 
12-DEC-1989 PUBLISHED FOR OPPOSITION 
10-NOV-1989 NOTICE OF PUBLICATION 
29-SEP-1989 APPROVED FOR PUB - PRINCIPAL REGISTER 
28-SEP-1989 EXAMINERS AMENDMENT MAILED 
01-SEP-1989 NON-FINAL ACTION MAILED 

 
Schedules
43

--------------------------------------------------------------------------------

 


Trademark
 
COURT STREET
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
73728468
Registration Number
 
1516490
Status
 
REGISTERED
Affidavit Section
 
REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Affidavit Date
 
28-JUL-1995
Status According to PTO
 
(702) SECTION 8 & 15 - ACCEPTED AND ACKNOWLEDGED
USPTO Status Date
 
28-JUL-1995
Application Date
 
16-MAY-1988
Published
 
20-SEP-1988
Registration Date
 
13-DEC-1988
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' AND CHILDREN'S DAY WEAR NAMELY; PANTIES, PETTICOATS,
CAMISOLES, SLIPS, HALF SLIPS, TEDDIES, TANK TOPS, TAP PANTS, LOUNGEWEAR NAMELY;
ROBES, SWEAT SUITS, SWEAT SHIRTS, DUSTERS, T-SHIRTS, LOUNGING PAJAMAS, ROMPERS,
PLAY SUITS, JUMPSUITS, PATIO SHIFTS, COVER UPS, SLEEPWEAR NAMELY; GOWNS,
PAJAMAS, DORM SHIRTS, BABY DOLLS, CHEMISES,TEDDIES
International Class
 
International Class: 25  First Used: 01-JAN-1988  In Commerce: 01-JAN-1988 
Post Registration Owner
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Registrant/Owner at
Publication/Applicant
 
SANMARK-STARDUST, INC.  NEW YORK CORPORATION 
145 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignment Information
 
Assignee:   MOVIE STAR, INC., 136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignor:   SANMARK-STARDUST INC. 
Correspondent:   GOODMAN & TEITELBAUM  26 COURT STREET  SUITE 1400  BROOKLYN, NY
11242 
Brief: CHANGE OF NAME EFFECTIVE 12-31-94 
Signed: 28-DEC-1992  Recorded: 07-NOV-1994  Reel/Frame: 1243/0342 
Assignee:  ROSENTHAL & ROSENTHAL INC., 1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC.,1370 BROADWAY - 2ND FLOOR  NEW
YORK, NY 10018 
Brief: SECURITY AGREEMENT Signed: 24-APR-1996  Recorded: 02-MAY-1996 
Reel/Frame: 1455/0955 
TTAB Information
 
Cancellation Number: 92017945  Date: 01-MAY-1989 
Outcome: TERMINATED, 16-NOV-1989 
Plaintiff: DOLLAR GENERAL CORPORATION 
Correspondent:   CUSHMAN, DARBY & CUSHMAN, 1615 L STREET, N.W.  WASHINGTON  DC 
20036 
Defendant: SANMARK-STARDUST, INC. 
Application Number: 73728468  Registration Number: 1516490 
Mark: COURT STREET 
Trademark Defendant Correspondent:   145 MADISON AVENUE  NEW YORK, NY. 10016 
TTAB Entry: #8 TERMINATED, 16-NOV-1989 
TTAB Entry: #7 BOARD'S DECISION: DISMISSED W/O PREJ, 11-OCT-1989 
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP 
ONE CHASE ROAD  SCARSDALE NY 10583 
History
 
07-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
07-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
28-JUL-1995 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
14-NOV-1994 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
16-NOV-1989 CANCELLATION TERMINATED NO. 999999 
11-OCT-1989 CANCELLATION DISMISSED NO. 999999 
03-JUL-1989 CANCELLATION INSTITUTED NO. 999999 
13-DEC-1988 REGISTERED-PRINCIPAL REGISTER 
20-SEP-1988 PUBLISHED FOR OPPOSITION 
20-AUG-1988 NOTICE OF PUBLICATION 
11-JUL-1988 APPROVED FOR PUB - PRINCIPAL REGISTER 
06-JUL-1988 ASSIGNED TO EXAMINER 

 
Schedules
44

--------------------------------------------------------------------------------

 


Trademark
 
STARRY NITES
Cross References
 
STARRY NIGHTS
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
73691411
Registration Number
 
1499666
Status
 
REGISTERED
Affidavit Section
 
REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Affidavit Date
 
12-JAN-1995
Status According to PTO
 
(702) SECTION 8 & 15 - ACCEPTED AND ACKNOWLEDGED
USPTO Status Date
 
12-JAN-1995
Application Date
 
23-OCT-1987
Published
 
17-MAY-1988
Registration Date
 
09-AUG-1988
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) LADIES' AND CHILDREN'S SLEEPWEAR, NAMELY NIGHTSHIRTS, BABY DOLLS,
PAJAMAS, TEDDIES, PANTIES, NIGHTGOWNS, AND ROBES
International Class
 
International Class: 25  First Used: FEB-1986  In Commerce: FEB-1986 
Post Registration Owner
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Registrant/Owner at
Publication/Applicant
 
SANMARK-STARDUST, INC.  NEW YORK CORPORATION 
145 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignment Information
 
Assignee:   MOVIE STAR, INC.  NEW YORK CORPORATION 
136 MADISON AVENUE NEW YORK, NY 10016 
Assignor:  SANMARK-STARDUST INC. 
Correspondent:   GOODMAN & TEITELBAUM  PERRY TEITELBAUM, ESQ. 
26 COURT STREET  STE. 1400  BROOKLYN, NY 11242 
Brief: CHANGE OF NAME 19921231  z
Signed: 28-DEC-1992  Recorded: 26-NOV-1993  Reel/Frame: 1068/0059 
Assignee:   ROSENTHAL & ROSENTHAL INC.  NEW YORK CORPORATION 
1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC.  OMAR BARBERO - VICE PRESIDENT 
1370 BROADWAY - 2ND FLOOR  NEW YORK, NY 10018 
Brief: SECURITY AGREEMENT  Signed: 24-APR-1996  Recorded: 02-MAY-1996 
Reel/Frame: 1455/0955 
Correspondent Info
 
PERRY TEITELBAUM 
LACKENBACH SIEGEL LLP 
ONE CHASE ROAD 
SCARSDALE NY 10583 
History
 
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
12-JAN-1995 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
08-JUL-1994 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
09-AUG-1988 REGISTERED-PRINCIPAL REGISTER 
17-MAY-1988 PUBLISHED FOR OPPOSITION 
15-APR-1988 NOTICE OF PUBLICATION 
09-MAR-1988 APPROVED FOR PUB - PRINCIPAL REGISTER 
26-FEB-1988 EXAMINER'S AMENDMENT MAILED 
12-FEB-1988 ALLOWANCE/COUNT WITHDRAWN 
15-JAN-1988 ASSIGNED TO EXAMINER 

 
Schedules
45

--------------------------------------------------------------------------------

 


Image
 
[logo17.jpg]
Trademark
 
PAM UNDIES
Design Type
 
STYLIZED LETTERS
Database
 
U.S. Federal
Application Number
 
73437490
Registration Number
 
1303849
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
08-DEC-2005
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
08-DEC-2005
Application Date
 
02-AUG-1983
Published
 
28-AUG-1984
Registration Date
 
06-NOV-1984
OG Renewal
 
17-JAN-2006
Renewed
 
06-NOV-2004
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WOMEN'S UNDERWEAR AND SLEEPWEAR
International Class
 
International Class: 25  First Used: 01-JAN-1956  In Commerce: 01-JAN-1956 
Post Registration Owner
 
MOVIE STAR, INC.  1115 BROADWAY-11TH FLOOR  NEW YORK, NEW YORK 10010 
Registrant/Owner at
Publication/Applicant
 
CLAXTON MANUFACTURING CO., INC. 183 MADISON AVE.  NEW YORK, NEW YORK 10016 
Assignment Information
 
Assignee:   SANMARK - STARDUST, INC.  175 MADISON AVE.  NEW YORK, NEW YORK
10016 
Assignor:   CLAXTON MANUFACTURING COMPANY, INC.  183 MADISON AVE.  NY, NY 10016 
Correspondent:   GOODMAN AND TEITELBAUM  STE. 1400  26 COURT ST.  BROOKLYN, NY
11242 
Brief: ASSIGNS THE ENTIRE INTEREST AND THE GOODWILL 
Recorded: 08-MAR-1985  Acknowledged: 24-JAN-1985  Reel/Frame: 0489/0574 
Assignee:   MOVIE STAR, INC.,  136 MADISON AVENUE  NEW YORK, NEW YORK 10016 
Assignor:   SANMARK-STARDUST INC. 
Correspondent:   GOODMAN & TEITELBAUM  26 COURT STREET  SUITE 1400  BROOKLYN, NY
11242 
Brief: CHANGE NAME EFF. 12-31-94 Signed: 28-DEC-1992  Recorded: 07-NOV-1994 
Reel/Frame: 1243/0342 
Assignee:   ROSENTHAL & ROSENTHAL INC., 1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC.  1370 BROADWAY  NEW YORK, NY 10018 
Brief: SECURITY AGREEMENT  Signed: 24-APR-1996  Recorded: 02-MAY-1996 
Reel/Frame: 1455/0955    
Assignee:   MOVIE STAR, INC.  1115 BROADWAY-11TH FLOOR  NEW YORK, NEW YORK
10010 
Assignor:   SANMARK-STARDUST, INC. 
Correspondent:   GOODMAN & TEITELBAUM  26 COURT ST STE 1400  BROOKLYN, NY 11242 
Brief: ASSIGNS ENTIRE INTEREST  Signed: 12-NOV-2004  Recorded:
22-NOV-2004 Reel/Frame: 3081/0982 
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP  ONE CHASE ROAD  SCARSDALE NY 10583 
Disclaims
 
NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "UNDIES", APART FROM THE MARK AS
SHOWN.
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED  TEAS REVOKE/APPT ATTORNEY
RECEIVED 
01-FEB-2006 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
08-DEC-2005 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS) 
08-DEC-2005 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED 
17-AUG-2005 ASSIGNED TO PARALEGAL  14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE
RECEIVED 
26-NOV-2004 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED  PAPER
RECEIVED 
09-NOV-1990 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
15-AUG-1990 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
06-NOV-1984 REGISTERED-PRINCIPAL REGISTER 
28-AUG-1984 PUBLISHED FOR OPPOSITION  26-JUN-1984 NOTICE OF PUBLICATION 
19-APR-1984 APPROVED FOR PUB - PRINCIPAL REGISTER  NON-FINAL ACTION MAILED 
06-MAR-1984 ASSIGNED TO EXAMINER 

 
Schedules
46

--------------------------------------------------------------------------------

 


Image
 
[logo18.jpg]
Trademark
 
CINEMA ETOILE
Full Text Translation
 
THE TERM "CINEMA ETOILE" MEANS "MOVIE STAR" IN FRENCH.
Trademark Translation
 
MOVIE STAR
Design Type
 
STYLIZED LETTERS
Database
 
U.S. Federal
Application Number
 
73327357
Registration Number
 
1209847
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
09-SEP-2002
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
09-SEP-2002
Application Date
 
10-SEP-1981
Published
 
29-JUN-1982
Registration Date
 
21-SEP-1982
OG Renewal
 
22-OCT-2002
Renewed
 
21-SEP-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) WOMEN'S CLOTHING-NAMELY, LINGERIE, NIGHTGOWNS, AND UNDERWEAR
International Class
 
International Class: 25  First Used: 30-JUL-1981  In Commerce: 30-JUL-1981 
Registrant/Owner at
Publication/Applicant
 
MOVIE STAR, INC.  NEW YORK CORPORATION 
1115 BROADWAY  11TH FLOOR  NEW YORK, NEW YORK 10010 
Assignment Information
 
Assignee:   CHASE MANHATTAN BANK, N.A.  1411 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  392 FIFTH AVE.  NEW YORK, NEW YORK 10018 
Correspondent:   HAHN AND HESSEN, 350 FIFTH AVE.  NEW YORK, NY 10118 
Brief: SECURITY INTEREST 
Recorded: 30-JAN-1987  Acknowledged: 28-JAN-1987  Reel/Frame: 0550/0953 
Assignee:   MOVIE STAR, INC.  392 FIFTH AVENUE  NEW YORK, NEW YORK 10018 
Assignor:   CIT GROUP/FACTORING MANUFACTURERS HANOVER, INC.,
1211 AVENUE OF THE AMERICAS  NEW YORK, NEW YORK 10036 
Correspondent:   BLODNICK, POMERANZ, ET AL.  477 MADISON AVENUE  NEW YORK, NY
10022 
Brief: RELEASE BY SECURED PARTY SECURITY AGREEMENT DATED MARCH 31, 1987 RECORDED
AT REEL 0568, FRAMES 965-968 
Recorded: 12-MAY-1988  Acknowledged: 05-MAY-1988  Reel/Frame: 0602/0032 
Assignee:   MOVIE STAR, INC., 392 FIFTH AVENUE  NEW YORK, NEW YORK 10018 
Assignor:   CHASE MANHATTAN BANK, N.A., 1411 BROADWAY  NEW YORK, NEW YORK 10018 
Correspondent:   BLODNICK, POMERANZ, ET AL.  477 MADISON AVENUE  NEW YORK, NY
10022 
Brief: RELEASE BY SECURED PARTY SECURITY AGREEMENT DATED JANUARY 28, 1987
RECORDED AT REEL 0550, FRAME 953 
Recorded: 12-MAY-1988  Acknowledged: 31-MAR-1987  Reel/Frame: 0602/0036    
Assignee:   ROSENTHAL & ROSENTHAL INC., 1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC. 
1370 BROADWAY - 2ND FLOOR  NEW YORK, NY 10018 
Brief: SECURITY AGREEMENT 
Signed: 24-APR-1996  Recorded: 02-MAY-1996  Reel/Frame: 1455/0955 
Other U.S. Registrations
 
04161900, 06909690 AND OTHERS
Correspondent Info
 
HOWARD N. ARONSON  LACKENBACH SIEGEL LLP 
ONE CHASE ROAD  SCARSDALE NY 10583 
Lining Stippling
 
THE DRAWING IS LINED FOR THE COLOR PURPLE, BUT COLOR IS NOT A FEATURE OF THE
MARK.
Design Codes
 
300103 C 
300105 E 
300120 T 
300112 L 
300503 FIRST LETTER OF A WORD FIRST NUMERAL OF A NUMBER STRING 
300504 LETTERS EMBEDDED IN A WORD NUMERALS EMBEDDED IN A NUMBER STRING 
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED 
08-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED 
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED 
09-SEP-2002 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS) 
09-SEP-2002 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED 
14-JUN-2002 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED 
11-APR-1988 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
28-OCT-1987 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED 
21-SEP-1982 REGISTERED-PRINCIPAL REGISTER 
29-JUN-1982 PUBLISHED FOR OPPOSITION 

 
Schedules
47

--------------------------------------------------------------------------------

 


Trademark
 
MOVIE STAR
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
73291858
Registration Number
 
1190788
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
Affidavit Date
 
22-OCT-1987
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
11-FEB-2002
Application Date
 
05-JAN-1981
Published
 
01-DEC-1981
Registration Date
 
23-FEB-1982
OG Renewal
 
26-MAR-2002
Renewed
 
23-FEB-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
LOUNGEWEAR
International Class
 
International Class: 25  First Used: 25-SEP-1979  In Commerce: 25-SEP-1979 
Registrant/Owner at
Publication/Applicant
 
MOVIE STAR, INC.  NEW YORK CORPORATION  
392 5TH AVE.  NEW YORK, NEW YORK 10018 
Assignment Information
 
Assignee:   CHASE MANHATTAN BANK, N.A.  1411 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
392 FIFTH AVE.  NEW YORK, NEW YORK 10018 
Correspondent:   HAHN AND HESSEN  EMPIRE STATE BLDG.  350 FIFTH AVE. NEW YORK,
NY 10118 
Brief: SECURITY INTEREST 
Recorded: 30-JAN-1987  Acknowledged: 28-JAN-1987  Reel/Frame: 0550/0953 
Assignee:   MOVIE STAR, INC.  NEW YORK CORPORATION 
392 FIFTH AVENUE  NEW YORK, NEW YORK 10018 
Assignor:   CIT GROUP/FACTORING MANUFACTURERS HANOVER, INC., THE 
1211 AVENUE OF THE AMERICAS  NEW YORK, NEW YORK 10036 
Correspondent:   BLODNICK, POMERANZ, ET AL. 
477 MADISON AVENUE  NEW YORK, NY 10022 
Brief: RELEASE BY SECURED PARTY SECURITY AGREEMENT DATED MARCH 31, 1987 RECORDED
AT REEL 0568, FRAMES 965-968 
Recorded: 12-MAY-1988  Acknowledged: 05-MAY-1988  Reel/Frame: 0602/0032 
Assignee:   MOVIE STAR, INC.  NEW YORK CORPORATION 
392 FIFTH AVENUE  NEW YORK, NEW YORK 10018 
Assignor:   CHASE MANHATTAN BANK, N.A., THE 
1411 BROADWAY  NEW YORK, NEW YORK 10018 
Correspondent:   BLODNICK, POMERANZ, ET AL. 
477 MADISON AVENUE  NEW YORK, NY 10022 
Brief: RELEASE BY SECURED PARTY SECURITY AGREEMENT DATED JANUARY 28, 1987
RECORDED AT REEL 0550, FRAME 953 
Recorded: 12-MAY-1988  Acknowledged: 31-MAR-1987  Reel/Frame: 0602/0036 
Assignee:   ROSENTHAL & ROSENTHAL INC. NEW YORK CORPORATION 
1370 BROADWAY  NEW YORK, NEW YORK 10018 
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION 
Correspondent:   ROSENTHAL & ROSENTHAL, INC.  OMAR BARBERO - VICE PRESIDENT 
1370 BROADWAY - 2ND FLOOR  NEW YORK, NY 10018 
Brief: SECURITY AGREEMENT 
Signed: 24-APR-1996 Recorded: 02-MAY-1996  Reel/Frame: 1455/0955 
Other U.S. Registrations
 
0690969, 0877825
Correspondent Info
 
ANTHONY P. DELIO  DELIO AND ASSOCIATES 
121 WHITNEY AVE.  NEW HAVEN, CONN. 06510-1081 
History
 
REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 
22-OCT-1987 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK. 

 
Schedules
48

--------------------------------------------------------------------------------


 
 
Image
 
[logo19.jpg]
Trademark
 
SWEET-TOPS
Design Type
 
STYLIZED LETTERS
Database
 
U.S. Federal
Application Number
 
73278988
Registration Number
 
1190785
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
09-APR-2003
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
09-APR-2003
Application Date
 
22-SEP-1980
Published
 
01-DEC-1981
Registration Date
 
23-FEB-1982
OG Renewal
 
20-MAY-2003
Renewed
 
23-FEB-2002
International Class(es)
 
25 (Clothing)
Goods and Services
 
(INT. CL. 25) SLEEPWEAR AND LOUNGEWEAR-NAMELY, LOUNGING ROBES, NIGHT GOWNS AND
PAJAMAS
International Class
 
International Class: 25  First Used: 13-APR-1980  In Commerce: 13-APR-1980
Post Registration Owner
 
MOVIE STAR, INC.  NEW YORK CORPORATION
1115 BROADWAY, 11TH FLOOR  NEW YORK, NEW YORK 10010
Registrant/Owner at Publication/Applicant
 
SANMARK INDUSTRIES, INC.  DELAWARE CORPORATION
38 E. 32ND ST.  NEW YORK, NEW YORK 10016
Assignment Information
 
Assignee:   STARDUST INC. CHANGED TO
   
Assignee:   SANMARK-STARDUST INC.
   
Assignor:   STARDUST INC.
   
Assignor:   SANMARK INDUSTRIES, INC. MERGED INTO
   
Assignor:   STARDUST INC. CHANGED TO
   
Correspondent:   GOODMAN AND TEITELBAUM  SUITE 1400  26 COURT ST.  BROOKLYN, NY
11242
   
Brief: MERGER AND CHANGE OF NAME EFFECTIVE IN NEW YORK, 19810311
   
Signed: 29-MAR-1982  Recorded: 07-JUN-1982  Reel/Frame: 0417/0357
   
Assignee:   MOVIE STAR, INC., 1115 BROADWAY, 11TH FLOOR  NEW YORK, NEW YORK
10010
   
Assignor:   SANMARK-STARDUST INC.
   
Correspondent:   GOODMAN & TEITELBAUM  PERRY TEITELBAUM, ESQ.
   
26 COURT STREET  SUITE 1400  BROOKLYN, N.Y. 11242
   
Brief: CHANGE OF NAME  Signed: 28-DEC-1992 Recorded: 25-MAR-2002  Reel/Frame:
2478/0314
Correspondent Info
 
HOWARD N. ARONSON, LACKENBACH SIEGEL LLP, ONE CHASE ROAD, SCARSDALE NY 10583
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED
   
08-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED
   
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED
   
09-APR-2003 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)
   
09-APR-2003 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
   
15-MAR-2002 PAPER RECEIVED
   
19-FEB-2002 POST REGISTRATION ACTION MAILED - SEC. 8 & 9
   
14-DEC-2001 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
   
27-JUL-1988 RESPONSE RECEIVED TO POST REG. ACTION
   
09-MAY-1988 REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.
   
02-MAY-1988 POST REGISTRATION ACTION MAILED - SEC. 8 & 15
   
14-SEP-1987 POST REGISTRATION ACTION MAILED - SEC. 8 & 15
   
09-MAR-1987 REGISTERED - SEC. 8 (6-YR) FILED
   
09-MAR-1987 REGISTERED - SEC. 8 (6-YR) & SEC. 15 FILED
   
23-FEB-1982 REGISTERED-PRINCIPAL REGISTER
   
01-DEC-1981 PUBLISHED FOR OPPOSITION

 
Schedules
49

--------------------------------------------------------------------------------

 


Trademark
 
MOVIE STAR
Design Type
 
WORD ONLY
Database
 
U.S. Federal
Application Number
 
72074708
Registration Number
 
0690969
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
04-AUG-2000
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
04-AUG-2000
Application Date
 
29-MAY-1959
Published
 
20-OCT-1959
Registration Date
 
05-JAN-1960
OG Renewal
 
12-SEP-2000
Renewed
 
05-JAN-2000
05-JAN-1980
International Class(es)
 
25 (Clothing)
Goods and Services
 
(U.S. CL. 39) UNDERGARMENTS, SLEEPWEAR, AND LINGERIE
U.S. Class
 
U.S. Class: 39  First Used: 10-APR-1937  In Commerce: 10-APR-1937
Registrant
 
MOVIE STAR, INC.  NEW YORK CORPORATION  136 MADISON AVENUE  NEW YORK, NEW YORK
10016
Assignment Information
 
Assignee:   CHASE MANHATTAN BANK, N.A.  1411 BROADWAY  NEW YORK, NEW YORK 10018
   
Assignor:   MOVIE STAR, INC.  392 FIFTH AVE.  NEW YORK, NEW YORK 10018
   
Correspondent:   HAHN AND HESSEN  EMPIRE STATE BLDG.  350 FIFTH AVE.  NEW YORK,
NY 10118
   
Brief: SECURITY INTEREST
   
Recorded: 30-JAN-1987  Acknowledged: 28-JAN-1987  Reel/Frame: 0550/0953
   
Assignee:   MOVIE STAR, INC., 392 FIFTH AVENUE  NEW YORK, NEW YORK 10018
   
Assignor:   CIT GROUP/FACTORING MANUFACTURERS HANOVER, INC.,
   
1211 AVENUE OF THE AMERICAS,  NY, NY 10036
   
Correspondent:   BLODNICK, POMERANZ, ET AL.  477 MADISON AVENUE  NEW YORK, NY
10022
   
Brief: RELEASE BY SECURED PARTY SECURITY AGREEMENT DATED MARCH 31, 1987 RECORDED
AT REEL 0568, FRAMES 965-968
   
Recorded: 12-MAY-1988  Acknowledged: 05-MAY-1988  Reel/Frame: 0602/0032
   
Assignee:   MOVIE STAR, INC.  NEW YORK CORPORATION
   
392 FIFTH AVENUE  NEW YORK, NEW YORK 10018
   
Assignor:   CHASE MANHATTAN BANK, N.A., 1411 BROADWAY  NEW YORK, NEW YORK 10018
   
Correspondent:   BLODNICK, POMERANZ, ET AL.  477 MADISON AVENUE  NEW YORK, NY
10022
   
Brief: RELEASE BY SECURED PARTY SECURITY AGREEMENT DATED JANUARY 28, 1987
RECORDED AT REEL 0550, FRAME 953
   
Recorded: 12-MAY-1988  Acknowledged: 31-MAR-1987  Reel/Frame: 0602/0036
   
Assignee:   ROSENTHAL & ROSENTHAL INC., 1370 BROADWAY  NEW YORK, NEW YORK 10018
   
Assignor:   MOVIE STAR, INC.  NEW YORK CORPORATION
   
Correspondent:   ROSENTHAL & ROSENTHAL, INC., 1370 BROADWAY - 2ND FLOOR  NEW
YORK, NY 10018
   
Brief: SECURITY AGREEMENT
   
Signed: 24-APR-1996  Recorded: 02-MAY-1996  Reel/Frame: 1455/0955
Other U.S. Registrations
 
0329809, 0663305 AND OTHERS
Correspondent Info
 
HOWARD N. ARONSON, LACKENBACH SIEGEL LLP, ONE CHASE ROAD  SCARSDALE NY 10583
History
 
08-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED
   
08-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED
   
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED
   
04-AUG-2000 REGISTERED AND RENEWED (SECOND RENEWAL - 10 YRS)
   
04-AUG-2000 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
   
27-DEC-1999 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
   
16-JUL-1987 MISCELLANEOUS PAPER
   
16-JUL-1987 MISCELLANEOUS PAPER
   
05-JAN-1980 REGISTERED AND RENEWED (FIRST RENEWAL - 20 YRS)


 
Schedules
50

--------------------------------------------------------------------------------

 


Image
 
[logo20.jpg]
Trademark
 
CUDDL'FORM
Cross References
 
CUDDLE FORM
Design Type
 
STYLIZED LETTERS
Database
 
U.S. Federal
Application Number
 
71386030
Registration Number
 
0345102
Status
 
RENEWED (REGISTERED)
Affidavit Section
 
REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Affidavit Date
 
13-MAR-2007
Status According to PTO
 
(800) REGISTERED AND RENEWED
USPTO Status Date
 
13-MAR-2007
Application Date
 
27-NOV-1936
Published
 
02-FEB-1937
Registration Date
 
13-APR-1937
OG Renewal
 
17-APR-2007  05-AUG-1997
Renewed
 
13-APR-2007  13-APR-1997  13-APR-1977
Republished
 
02-NOV-1948
International Class(es)
 
25 (Clothing)
Goods and Services
 
(U.S. CL. 39) SLIPS
U.S. Class
 
U.S. Class: 39  First Used: 18-NOV-1936  In Commerce: 18-NOV-1936
Post Registration Owner
 
MOVIE STAR, INC.  NEW YORK CORPORATION
1115 BROADWAY  NEW YORK, NEW YORK 10010
Registrant
 
INDUSTRIAL UNDERGARMENT CORPORATION  NEW YORK CORPORATION
340 MILL STREET  POUGHKEEPSIE, NEW YORK
Assignment Information
 
Assignee:   SANMARK-STARDUST INC.  NEW YORK CORPORATION
   
136 MADISON AVENUE  NEW YORK, NEW YORK 10016
   
Assignor:   STARDUST INC.
   
Correspondent:   GOODMAN & TEITELBAUM  PERRY TEITELBAUM, ESQ.
   
26 COURT STREET  SUITE 1400  BROOKLYN, NY 11242
   
Brief: MERGER  Signed: 10-MAR-1981  Recorded: 20-MAR-1997  Reel/Frame: 1569/0406
   
Assignee:   MOVIE STAR, INC.  NEW YORK CORPORATION
   
136 MADISON AVENUE  NEW YORK, NEW YORK 10016
   
Assignor:   SANMARK-STARDUST INC.  NEW YORK CORPORATION
   
Correspondent:   GOODMAN & TEITELBAUM  PERRY TEITELBAUM, ESQ.
   
26 COURT STREET  SUITE 1400  BROOKLYN NY 11242
   
Brief: CHANGE OF NAME Signed: 28-DEC-1992  Recorded: 20-MAR-1997  Reel/Frame:
1569/0414
Correspondent Info
 
HOWARD N. ARONSON
   
LACKENBACH SIEGEL LLP
   
ONE CHASE ROAD
   
SCARSDALE, NY 10583
History
 
13-MAR-2007 REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)
   
13-MAR-2007 REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
   
27-FEB-2007 ASSIGNED TO PARALEGAL
   
03-JAN-2007 REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
   
03-JAN-2007 TEAS SECTION 8 & 9 RECEIVED
   
03-JAN-2007 APPLICANT/CORRESPONDENCE CHANGES (NON-RESPONSIVE) ENTERED
   
03-JAN-2007 TEAS CHANGE OF OWNER ADDRESS RECEIVED
   
07-AUG-2006 ATTORNEY REVOKED AND/OR APPOINTED
   
07-AUG-2006 TEAS REVOKE/APPOINT ATTORNEY RECEIVED
   
14-JUN-2005 TEAS CHANGE OF CORRESPONDENCE RECEIVED
   
24-JUN-1997 REGISTERED AND RENEWED (THIRD RENEWAL - 10 YRS)
   
13-APR-1977 REGISTERED AND RENEWED (SECOND RENEWAL - 20 YRS)

 
Schedules
51

--------------------------------------------------------------------------------

 


Trademark
 
MOVIE STAR
Design Type
 
WORD ONLY
Database
 
U.S. State
Registered in
 
PUERTO RICO
Registration Number
 
13801
Status
 
RENEWED PR
Mark Type
 
TRADEMARK
International Class(es)
 
25 (Clothing)
Goods and Services
 
UNDERGARMENTS SLEEPWEAR & LINGERIE
Owner
 
MOVIE STAR INC

 
Schedules
52

--------------------------------------------------------------------------------

 
 
File Dates
U.S. Federal
 
Date Updated: 21-JAN-2008
   
OFFICIAL GAZETTE PUBLISHED ON: 15-JAN-2008
   
USPTO TEXT
   
COMPLETE FILINGS THROUGH: 10-JAN-2008
   
ADDITIONAL FILINGS THROUGH: 14-JAN-2008
   
APPLICATION DRAWING PAGES
   
COMPLETE FILINGS THROUGH: 13-JAN-2008
   
ADDITIONAL FILINGS THROUGH: 16-JAN-2008
   
IMAGES CODED THROUGH: 07-JAN-2008
U.S. State
 
Date Updated: 15-JAN-2008
   
ALABAMA:28-AUG-07
   
ALASKA:03-JUL-06
   
AMERICAN SAMOA:29-MAR-05
   
ARIZONA:29-DEC-06
   
ARKANSAS:23-OCT-07
   
CALIFORNIA:30-OCT-07
   
COLORADO:21-MAY-07
   
CONNECTICUT:29-OCT-07
   
DELAWARE:28-JUN-06
   
FLORIDA:26-FEB-07
   
GEORGIA:01-AUG-07
   
HAWAII:31-JUL-07
   
IDAHO:29-OCT-07
   
ILLINOIS:28-SEP-07
   
INDIANA:29-SEP-06
   
IOWA:15-OCT-07
   
KANSAS:25-OCT-07
   
KENTUCKY:30-AUG-07
   
LOUISIANA:07-NOV-07
   
MAINE:30-OCT-07
   
MARYLAND:26-FEB-07
   
MASSACHUSETTS:30-NOV-07
   
MICHIGAN:13-JUN-07
   
MINNESOTA:30-NOV-07
   
MISSISSIPPI:15-JUN-06
   
MISSOURI:25-JUN-07
   
MONTANA:02-AUG-07
   
NEBRASKA:30-NOV-07
   
NEVADA:05-MAR-07
   
NEW HAMPSHIRE:07-JUL-04
   
NEW JERSEY:04-DEC-07
   
NEW MEXICO:27-AUG-07
   
NEW YORK:02-OCT-07
   
NORTH CAROLINA:31-JAN-07
   
NORTH DAKOTA:30-AUG-07
   
OHIO:28-SEP-07
   
OKLAHOMA:26-JAN-06
   
OREGON:30-NOV-07
   
PENNSYLVANIA:28-FEB-03
   
PUERTO RICO:10-DEC-07
   
RHODE ISLAND:27-APR-07
   
SOUTH CAROLINA:28-MAR-07
   
SOUTH DAKOTA:01-OCT-07
   
TENNESSEE:30-NOV-07
   
TEXAS:14-SEP-07
   
UTAH:30-NOV-07
   
VERMONT:13-NOV-06
   
VIRGINIA:28-JUN-07
   
WASHINGTON:09-MAY-07
   
WEST VIRGINIA:13-DEC-06
   
WISCONSIN:28-NOV-07
   
WYOMING:24-DEC-03
   
Updating of the US State Trademark Database is provided by license with and
permission of CT Corsearch.
International Register
 
Date Updated: 17-JAN-2008
   
Gazette of International Marks no. 47/2007, dated 27-DEC-2007
   
Unpublished Applications made available by the WIPO as of 08-JAN-2008

 
Schedules
53

--------------------------------------------------------------------------------

 


Domain Names
 
Domain Name
 
Expiration
cinemaetoile.com
 
6/10/2011
     
moviestarlingerie.com
 
6/13/2012
     
moviestarinc.com
 
5/20/2012

 
Schedules
54

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.24
 

Name/Chief Place of Business
 
Jurisdiction of
Incorporation/Formation
 

Organizational ID
   

FEIN
                       
FOH HOLDINGS, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Delaware
    2749384       36-4155442                        
FREDERICK'S OF HOLLYWOOD, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Delaware
    0580404       95-2666265                        
FREDERICK'S OF HOLLYWOOD STORES, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Nevada
    C16109-98       95-4698882                        
FREDERICKS.COM, INC.
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Nevada
    C9434-99       36-4306605                        
HOLLYWOOD MAIL ORDER, LLC
6255 Sunset Boulevard
6th Floor
Hollywood, CA 90028
 
Nevada
 
LLC5354-99
     
95-4755205
 

 
Schedules
55

--------------------------------------------------------------------------------

